                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 1 of 59



                                1    BUCHALTER
                                     A Professional Corporation
                                2    JEFFREY M. JUDD (SBN: 136358)
                                     PETER H. BALES (SBN: 251345)
                                3    55 Second Street, Suite 1700
                                     San Francisco, CA 94105-3493
                                4    Telephone: (415) 227-0900
                                     Fax:       (415) 227-0770
                                5    Email:     jjudd@buchalter.com
                                                pbales@buchalter.com
                                6

                                7    Attorneys for
                                     THE VINEYARD HOUSE, LLC
                                8
                                                                 UNITED STATES DISTRICT COURT
                                9
                                                       NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
                           10

                           11       THE VINEYARD HOUSE, LLC                      CASE NO. 4:19-cv-1424-YGR
                                                                                 CONSOLIDATED CASE
                           12                       Plaintiff,

                           13               vs.                                  [TVH’S CORRECTED PROPOSED]
                                                                                 FINDINGS OF FACT AND
                           14       CONSTELLATION BRANDS U.S.                    CONCLUSIONS OF LAW
                                    OPERATIONS, INC.,
                           15
                                                    Defendant.
                           16

                           17       CONSTELLATION BRANDS U.S.
                                    OPERATIONS, INC.,
                           18
                                                    Plaintiff,
                           19
                                            vs.
                           20
                                    THE VINEYARD HOUSE, LLC
                           21
                                                    Defendant.
                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                        4:19-cv-1424-YGR
       SAN FR ANCISCO
                                    BN 41821858v2
                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 2 of 59



                                1                            TABLE OF CONTENTS
                                    PROPOSED FINDINGS OF FACT ............................................................................................... 1
                                2
                                             A.        The Parties ............................................................................................................... 1
                                3
                                             B.        Background ............................................................................................................. 1
                                4
                                             C.        The To Kalon Estate During the Crabb Era ............................................................ 5
                                5
                                             D.        The Historic To Kalon Estate During the Churchill Era ....................................... 10
                                6
                                             E.        The Historic To Kalon Estate After the Churchill Era .......................................... 12
                                7
                                             F.        Geographic Significance of the Terms “To Kalon” and “To Kalon Vineyard” ... 12
                                8
                                             G.        “To Kalon’s” Significance to the Wine Industry .................................................. 19
                                9
                                             H.        RMW’s Knowledge of the Historical and Geographic Significance of the
                           10                          Term “To Kalon” in 1987 ..................................................................................... 25
                           11                I.        Geographic Origin and Historic Terms on Wine Labels ...................................... 29
                           12                J.        RMW License for the To Kalon Marks ................................................................ 31
                           13                K.        CBUSO Advertising of the Geographic Origin of Its To Kalon-Branded
                                                       Wines..................................................................................................................... 37
                           14
                                             L.        TVH Cultivates Premium Wine Grapes on Part of the Historic To Kalon
                           15                          Estate That Become Wine ..................................................................................... 38
                           16       CONCLUSIONS OF LAW........................................................................................................... 39
                           17                A.        TVH’s Claim for Declaratory Relief Regarding Fair Use .................................... 40
                           18                B.        TVH’s Claim for Declaratory Relief Regarding Fraud and Cancellation............. 41
                           19                          Misrepresentation of Material Fact. ...................................................................... 42
                           20                          Knowledge of Falsity and Intent. .......................................................................... 42
                           21                          Reasonable Reliance. ............................................................................................ 43
                           22                C.        TVH’s Claim for False Advertising and False Designation of Origin, 15
                                                       U.S.C. § 1125(a) ................................................................................................... 44
                           23
                                             D.        TVH’s Claims for False Advertising and Unfair Competition (California State
                           24                          Law) ...................................................................................................................... 45
                           25                E.        CBUSO’s Affirmative Defenses ........................................................................... 46
                           26                          Laches and Estoppel.............................................................................................. 46
                           27                          Unclean Hands ...................................................................................................... 47
                           28                F.        CBUSO’s Claim for Trademark Infringement ...................................................... 48
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                                                                    i
       SAN FR ANCISCO
                                                                        TABLE OF CONTENTS
                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 3 of 59



                                1           G.      Sleekcraft Analysis ................................................................................................ 51
                                2           H.      CBUSO’s Remaining Claims................................................................................ 51
                                3           I.      TVH’s Request for Disgorgement of Profits ........................................................ 52
                                4

                                5

                                6

                                7

                                8

                                9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28                                                                      ii
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                        4:19-cv-1424-YGR
       SAN FR ANCISCO
                                    BN 41821858v2
                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 4 of 59



                                1

                                2
                                                                                  TABLE OF AUTHORITIES
                                3
                                                                                                                                                                Page(s)
                                4

                                5   Cases

                                6   Adobe Sys., Inc. v. Christenson,
                                       809 F.3d 1071 (9th Cir. 2015)................................................................................................. 52
                                7
                                    Adray v. Adray–Mart,
                                8      76 F.3d 984 (9th Cir.1995)...................................................................................................... 42
                                9   Allstate Insurance Co. v. Healthy America Inc.,
                                        9 USPQ2d 1663 (T.T.A.B. 1988) ........................................................................................... 43
                           10

                           11       Alyn v. S. Land Co., LLC,
                                       2016 WL 7451546 (M.D. Tenn. 2016) ................................................................................... 42
                           12
                                    Am. Casualty Co. v. Baker,
                           13          22 F.3d 880 (9th Cir. 1994)..................................................................................................... 47
                           14       AMF, Inc. v. Sleekcraft Boats,
                                      599 F.2d 341 (9th Cir. 1979)................................................................................................... 52
                           15

                           16       Au-Tomotive Gold Inc. v. Volkswagen of Am., Inc.,
                                       603 F.3d 1133 (9th Cir. 2010)................................................................................................. 47
                           17
                                    Barcamerica Int'l USA Tr. v. Tyfield Importers, Inc.,
                           18          289 F.3d 589 (9th Cir. 2002)............................................................................................. 50, 51

                           19       Barcamerica Intern. USA Trust v. Tyfield Importers, Inc.,
                                       289 F.3d at 595 (9th Cir. 2002) ............................................................................................... 50
                           20
                                    Bluetooth SIG, Inc. v. FCA US LLC,
                           21
                                       2020 WL 2794632 (W.D. Wash. 2020) .................................................................................. 50
                           22
                                    In re Bose Corp.,
                           23           580 F.3d 1240 (Fed. Cir. 2009) ............................................................................................... 43

                           24       Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp.,
                                       174 F.3d 1036 (9th Cir. 1999)................................................................................................. 51
                           25
                                    Car-Freshner Corp. v. S.C. Johnson & Son, Inc.,
                           26          70 F.3d 267, 36 U.S.P.Q.2d 1855 (2d Cir. 1995).................................................................... 40
                           27

                           28                                                                         i
      BUCHALTER                       [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO                                                4:19-cv-1424-YGR
                                    BN 41821858v2
                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 5 of 59



                                1   Caymus Vineyards v. Caymus Medical Inc.,
                                       107 U.S.P.Q.2d 1519, 2013 WL 3984638 (T.T.A.B. 2013) ................................................... 43
                                2
                                    Cochran Firm, P.C. v. Cochran Firm Los Angeles LLP,
                                3
                                       641 F. App'x 749 (9th Cir. 2016) ............................................................................................ 48
                                4
                                    Cyclone USA, Inc. v. LL&C Dealer Servs., LLC,
                                5      2007 WL 9662337 (C.D. Cal. 2007) ....................................................................................... 47

                                6   E & G Gallo Winery v. Gallo Cattle Co.,
                                       967 F.2d 1280 (9th Cir. 1992).......................................................................................... passim
                                7
                                    E. & J. Gallo Winery v. Pasatiempos Gallo, S.A.,
                                8      905 F. Supp. 1403 (E.D. Cal. 1994) ........................................................................................ 48
                                9
                                    Equinox Hotel Mgmt., Inc. v. Equinox Holdings, Inc.,
                           10          2018 WL 659105 (N.D. Cal. 2018)................................................................................... 49, 52

                           11       FreecycleSunnyvale v. Freecycle Network,
                                       626 F.3d 509 (9th Cir.2010).................................................................................................... 50
                           12
                                    Gaffrig Performance Indus., Inc. v. Livorsi Marine, Inc.,
                           13          2003 WL 23144859 (N.D. Ill. 2003)....................................................................................... 42
                           14
                                    General Electro Music Corp. v. Samick Music Corp.,
                           15          19 F.3d 1405, 30 USPQ2d 1149 (Fed. Cir. 1994)................................................................... 43

                           16       Jarrow Formulas, Inc. v. Nutrition Now, Inc.,
                                       304 F.3d 829 (9th Cir.), cert. denied, 537 U.S. 1047 (2002) .................................................. 47
                           17
                                    KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc.,
                           18          543 U.S. 111 (2004) ................................................................................................................ 40
                           19       LegalForce RAPC Worldwide P.C. v. UpCounsel, Inc.,
                           20          No. 18-CV-02573-YGR, 2019 WL 160335 (N.D. Cal. 2019)................................................ 46

                           21       Monster, Inc. v. Dolby Labs. Licensing Corp.,
                                      920 F. Supp. 2d 1066 (N.D. Cal. 2013) .................................................................................. 50
                           22
                                    Oaklawn Jockey Club, Inc. v. Kentucky Downs, LLC,
                           23          184 F. Supp. 3d 572 (W.D. Ky. 2016),
                                       aff’d, 687 Fed. Appx. 429 (6th Cir. 2017) .............................................................................. 41
                           24
                                    Oracle Corp. v. Light Reading, Inc.,
                           25
                                       233 F. Supp. 2d 1228 (N.D. Cal. 2002) .................................................................................. 42
                           26
                                    OTR Wheel Engineering v. West WW Srvs.,
                           27         897 F. 3d 1008 (9th Cir. 2020)................................................................................................ 44

                           28                                                                           ii
      BUCHALTER                       [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO                                                4:19-cv-1424-YGR
                                    BN 41821858v2
                                      Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 6 of 59



                                1   RingCentral, Inc. v. Nextiva, Inc.,
                                       2020 WL 4039322 (N.D. Cal. 2020)....................................................................................... 45
                                2
                                    Robi v. Five Platters, Inc.,
                                3
                                       918 F.2d 1439 (9th Cir. 1990)................................................................................................. 42
                                4
                                    Sazerac Brands, LLC v. Peristyle, LLC,
                                5      892 F.3d 853 (6th Cir. 2018)................................................................................................... 41

                                6   Scotch Whiskey Assoc. v Consolidated Distilled Products, Inc.
                                       (1981, ND Ill) 210 USPQ 639................................................................................................. 45
                                7
                                    SinCo Techs. Pte Ltd. v. SinCo Elecs. (Dongguan) Co.,
                                8      2020 WL 906721 (N.D. Cal. Feb. 25, 2020)........................................................................... 50
                                9
                                    Star Sci., Inc. v. R.J. Reynolds Tobacco Co.,
                           10           537 F.3d 1357 (Fed. Cir. 2008) ............................................................................................... 43

                           11       Swiss Watch International, Inc. v. Federation of the Swiss Watch Industry,
                                       101 U.S.P.Q.2d 1731 (T.T.A.B. 2012) ................................................................................... 43
                           12
                                    Tokidoki, LLC v. Fortune Dynamic, Inc.,
                           13          2009 WL 2366439 (C.D. Cal. 2009), aff'd, 434 F. App'x 664 (9th Cir. 2011),
                           14          opinion withdrawn and superseded, 473 F. App'x 522 (9th Cir. 2011) .................................. 43

                           15       TrafficSchool.com, Inc. v. Edriver Inc.,
                                       653 F.3d 820 (9th Cir. 2011)............................................................................................. 42, 48
                           16
                                    Tri–Tron International v. Velto,
                           17           525 F.2d 432 (9th Cir. 1975)................................................................................................... 53
                           18       Walker & Zanger, Inc. v. Paragon Indus., Inc.,
                                       549 F. Supp. 2d 1168 (N.D. Cal. 2007) .................................................................................. 45
                           19

                           20       Statutes

                           21       15 U.S.C. §§ 1114, 1115 and 1115(b)(4) ................................................................................ 40, 41

                           22       15 U.S.C. § 1117(a) ...................................................................................................................... 53

                           23       15 U.S.C. § 1125(a) .................................................................................................... 40, 44, 45, 52
                           24       Cal. Bus. & Prof. Code § 17200 ................................................................................................... 46
                           25       Other Authorities
                           26       27 CFR § 4.25 (e)(1)(i), Part 9 ................................................................................................ 29, 31
                           27

                           28                                                                            iii
      BUCHALTER                       [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO                                                4:19-cv-1424-YGR
                                    BN 41821858v2
                                        Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 7 of 59



                                1            The Vineyard House (“TVH”), plaintiff in the above-captioned action, respectfully

                                2   submits its [Proposed] Findings of Fact and Conclusions of Law (the “Findings”), as follows:

                                3                                       PROPOSED FINDINGS OF FACT

                                4            A. The Parties
                                5            1.       Plaintiff and consolidated defendant TVH is a California limited liability company

                                6   with its principal place of business at 1581 Oakville Grade, Oakville, California 94562. Jeremy

                                7   Justin Nickel (“Nickel”) is TVH’s sole member, manager, and President. Nickel founded TVH in

                                8   2008 to produce and sell wine. Dkt. 30 (Amended Complaint).

                                9            2.       Defendant and consolidated plaintiff CBUSO is a New York corporation with its

                           10       principal place of business at 235 North Bloomfield Road, Canandaigua, New York 14424.

                           11       CBUSO is among the largest beverage and wine producers in the United States and trades under

                           12       numerous names, including Robert Mondavi Winery (“RMW”). Dkt. 1 (4:20-cv-0238)

                           13       (Complaint).

                           14                3.       In 1966, Robert Mondavi established RMW in Oakville, Napa Valley, California.

                           15       In 1988, the PTO approved RMW’s application to register “To Kalon” as a trademark; in 1995,

                           16       the PTO approved RMW’s application to register the “To Kalon Vineyard” mark. In 2004,

                           17       CBUSO acquired RMW’s assets – including the To Kalon Marks – and has continuously

                           18       operated RMW since its acquisition. Dkt. 1 (4:20-cv-0238) (Complaint).

                           19                B. Background
                           20                4.       After the passing of his father, Gil Nickel, in 2003, Nickel inherited approximately

                           21       nine acres of land off Oakville Grade Road in Oakville, California. The land included a small

                           22       vineyard and an 1850s-era farmhouse, which Nickel’s father had always called “The Vineyard

                           23       House.” In 2014 or 2015, Nickel acquired an additional 34 acres of adjacent land as part of the

                           24       settlement of a family dispute. Nickel Tr. Vol. I at 26:16-27:4. 1

                           25                5.       TVH currently leases the combined 43-acre property (the “TVH Property”) from a

                           26
                                    1
                           27         References are made to deposition testimony because these proposed findings are being submitted in advance of
                                    trial. TVH expects that witness trial testimony will be consistent with deposition testimony, but TVH reserves the
                           28       right to conform these proposed findings to proof at trial.
                                                                                             1
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                        [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                       4:19-cv-1424-YGR
                                    BN 41821858v2
                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 8 of 59



                                1   Nickel-controlled affiliate, the Nickel Land Company. Nickel Tr. Vol. II at 51:8-21.
                                2            6.      The location and boundaries of the TVH Property are shown on a land survey. See
                                3   TX 10.
                                4            7.      Nickel became interested in the history of the TVH Property and the 170-year old
                                5   farmhouse that sits on it, so in 2011 he had TVH hire Architectural Resource Group LLC
                                6   (“ARG”), a company that specializes in historic preservation and permitting, to research the title
                                7   and determine the history of the house. One of ARG’s tasks was to determine whether the
                                8   property Nickel now owned had been part of the history of any famous wineries in the area.
                                9   Nickel Tr. Vol. I at 20:4-8.
                           10                8.      ARG prepared a report, which determined that California pioneer William
                           11       Baldridge had built the farmhouse in the late 1860s, acquired approximately 168 acres of land by
                           12       federal land patent in 1870, and operated a farm – which included a wine grape vineyard – until
                           13       the property was sold to pioneering winemaker Henry Walker Crabb aka Hamilton Walker Crabb
                           14       aka H.W. Crabb (“Crabb”). Id.; see Miltenberger Report at Pars. 33-35.
                           15                9.      In 2005, TVH commenced its business operations and harvested its first vintage of
                           16       grapes to be sold in 2010. In 2011, Nickel again hired ARG to perform historical research in
                           17       connection with TVH’s application for a permit to build a multi-use barn-like structure at the
                           18       TVH Property. At this time, Nickel first learned about Crabb’s To Kalon Estate. Nickel Tr. Vol. I
                           19       at 20:23-21:2.
                           20                10.     In 2018, ARG produced another report, TX 1002, which provided the results of the
                           21       detailed research into Crabb’s association with the TVH Property. Based on ARG’s historical
                           22       reports, in 2018 Nickel concluded that Crabb and, after Crabb died, the To Kalon Vineyard
                           23       Company had owned and operated a portion of the TVH Property. Nickel thus formed the belief
                           24       that he could accurately claim that “To Kalon Vineyard” was the geographic origin of TVH wine
                           25       made from grapes grown on the portion of the TVH Property that Crabb and the To Kalon
                           26       Vineyard Company had once owned and operated. Nickel Tr. Vol. I at 25:22-26:10.
                           27                11.     TVH considers itself a “cult” winery that produces small batches of artisanal wines
                           28
                                                                                      2
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                     Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 9 of 59



                                1   that are sold directly to consumers who qualify for the right to purchase an annual allocation of
                                2   TVH wines by joining the TVH club, online wine merchants who sell to consumers and some
                                3   restaurants, limited wholesale directly to restaurants, and at the production facility in St. Helena.
                                4   Nickel Tr. Vol. I at 148:17-149:4; Norris Tr. Vol. II at 14:20-15:15, 21:8-12.
                                5            12.    TVH does not sell its wines in supermarkets or wine stores. Nickel Tr. Vol. II, at
                                6   95:14-15.
                                7            13.    Since 2005, TVH has produced Chardonnay, Cabernet Sauvignon, and Cabernet
                                8   Franc wines solely from grapes grown on the TVH Property. TVH’s wines command high prices,
                                9   with the Block 8 Cab currently selling for $325/bottle, the Cab Franc selling for $150/bottle, and
                           10       the Estate Reserve Cab selling for $225/bottle. Norris Tr. Vol. I at 65:11-24, Norris Tr. Vol. II at
                           11       16:14-17:3.
                           12                14.    The prices TVH charges for its red wines are within the range that various “To
                           13       Kalon Vineyard”-labeled Cabernet Sauvignon wines cost. See Frost Report (12-17-2019), at pp.
                           14       10-11.
                           15                15.    The wine media have largely published favorable reviews and ratings for TVH’s
                           16       wines, with scores ranging from 87 to 96 (on a 100-point scale). Nickel Tr. Vol. II at 209:16-18.
                           17                16.    TVH sells grapes to a neighboring winery, the Harlan Estate. Nickel Tr. Vol. II at
                           18       134:13-135:6. The Harlan Estate is a highly regarded winery whose wine has “become one of the
                           19       most expensive, sought after the world over.” TX 1681 (J. Swinchatt & D. G. Howell, The
                           20       Winemaker’s Dance; Exploring Terroir in the Napa Valley, pp. 195-96 (Univ. Cal. Press 2004)).
                           21                17.    In 2018, in homage to Crabb’s historical association with the TVH Property,
                           22       Nickel named the vineyard located on the portion of the TVH Property that was once owned and
                           23       operated by Crabb (and, subsequently, the To Kalon Vineyard Company) “H.W. Crabb’s To
                           24       Kalon Vineyard.” See TX 1350; TX 10 (land survey showing TVH vineyards relative to the
                           25       Baldridge Farm parcel).
                           26                18.    In 2018, the exact bounds of the portion of the TVH Property that Crabb and the
                           27       To Kalon Vineyard Company had once owned had not yet been delineated in a land survey.
                           28
                                                                                      3
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 10 of 59



                                1   Certain that Block 8 of TVH’s newly named H.W. Crabb’s To Kalon Vineyard was in its entirety
                                2   located within the former Crabb/To Kalon Vineyard Company-owned property, however, Nickel
                                3   decided to make an H.W. Crabb’s To Kalon Vineyard-designate wine from at least 95% of the
                                4   Cabernet Sauvignon grapes grown on TVH’s Block 8. Nickel Tr. Vol. I at 48:3-16.
                                5           19.     In 2018, TVH applied to register a number of marks that contained variations of
                                6   the name “To Kalon.” Nickel Tr. Vol. 1 at 139:11-140:4. CBUSO obtained notice of TVH’s
                                7   applications and promptly served TVH with a cease and desist letter. See Amended Complaint,
                                8   Exh. T (Dkt. 30-20).
                                9           20.     TVH obtained approval from the United States Department of the Treasury’s
                           10       Alcohol and Tobacco Tax and Trade Bureau (the “TTB”) for a label for three of TVH’s 2015-
                           11       vintage wines to identify “H.W. Crabb’s To Kalon Vineyard” as a single-vineyard designation, as
                           12       follows:
                           13                       a.     Block 8 Cabernet Sauvignon (the “Block 8 Cab”). TX 138-141;
                           14                       b.     Block 5 Cabernet Franc, with the fanciful name, “Crabb’s Black
                           15       Burgundy” (the “Cab Franc”). TX 134-137; and
                           16                       c.     Estate Blend Cabernet Sauvignon (the “Estate Blend Cab”). TX 142-144.
                           17               21.     Nickel believes that TVH has a fair use right to use “To Kalon Vineyard” to
                           18       accurately describe the geographic origin of the grapes used to make its wines and its historically
                           19       significant connection to Crabb and the To Kalon Vineyard Company. Based on that belief,
                           20       Nickel directed TVH to discuss its historical connection to Crabb and the “To Kalon Vineyard
                           21       Company” on the back-label of each of TVH’s 2015-vintage red wines. Nickel Tr. Vol. II at
                           22       60:14-19; see TX 138-139 (Block 8 Cab); TX 134-135 (Cabernet Franc); TX 142-143 (Estate
                           23       Blend Cab).
                           24               22.     TVH was scheduled to deliver to its club members the allocation of the 2015
                           25       Estate Blend Cab in the fall of 2019, and prior to making those shipments TVH changed the
                           26       vineyard designation on the front label to “H.W. Crabb’s Hermosa Valley.” Nickel Tr. Vol. I at
                           27       47:25-48:2.
                           28
                                                                                     4
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 11 of 59



                                1           23.     During his December 17, 2019, deposition, Nickel testified that a week or two
                                2   earlier he had caused an offer to sell TVH’s Block 8 Cab – with the vineyard designation, “H.W.
                                3   Crabb’s To Kalon Vineyard” on the bottles’ front label – to be sent to TVH’s wine club members
                                4   who were receiving their allocation of TVH’s 2015-vintage wines. Nickel Tr. Vol. 1 at 49:7-19.
                                5           24.     As a result, in December 2019, TVH included a letter to its club members
                                6   receiving allocation wine shipments that offered the opportunity to purchase the Block 8 Cab with
                                7   the “H.W. Crabb’s To Kalon Vineyard” designation on the front label. Nickel Tr. Vol. I at
                                8   118:20-119:8.
                                9           25.     In response to TVH’s offer to sell the Block 8 Cab, CBUSO sued TVH for
                           10       infringement in a complaint filed January 10, 2020. Dkt 1 (Case No. 4:20-CV-238).
                           11               26.     At the time it filed its infringement complaint, CBUSO also filed a Motion for
                           12       Preliminary Injunction. On February 20, 2020, the Court issued an order granting the injunction,
                           13       which prevents TVH from using the name “’TO KALON’ . . . in conjunction with wines.” Dkt.
                           14       40 (Case No. 4:20-cv-00238).
                           15               27.     In spite of TVH’s efforts to eliminate any instance in which the term “To Kalon”
                           16       was used in any respect in conjunction with TVH’s wines, Nickel learned in mid-2020 that
                           17       approximately 19 cases of TVH 2015-vintage wines had shipped with references to “To Kalon”
                           18       on the back label. In response, TVH undertook a concerted effort to eliminate all references to
                           19       “To Kalon” on TVH’s 2015 vintage wines and instituted protocols with its contract warehouse
                           20       and fulfillment center to ensure that all shipments of TVH wines comply with the preliminary
                           21       injunction for so long as it remains in effect. Nickel Tr. Vol. 2 at 160:16-161:14.
                           22               C. The To Kalon Estate During the Crabb Era
                           23               28.     Henry Walker Crabb aka Hiram W. Crabb aka H.W. Crabb (“Crabb”) is widely
                           24       recognized within the wine industry as one of the most successful and influential nineteenth
                           25       century pioneer vineyardists and winemakers in Napa Valley. Miltenberger Report at par. 50; see
                           26       TX218.
                           27               29.     Crabb first acquired land in Napa Valley in 1868, when he purchased a 240.66-
                           28
                                                                                     5
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 12 of 59



                                1   acre parcel in Oakville, Napa County, California, which became known as “Home Place.”
                                2   Miltenberger Report, at par. 21; TX 182.
                                3           30.     In 1879, Crabb acquired a parcel of land adjacent to Home Place, a 119.83-acre
                                4   parcel referred to as “Lewelling Place.” Miltenberger Report, at par. 21; TX 190.
                                5           31.     In 1889, Crabb acquired a 168.5-acre parcel referred to as the “Baldridge Farm” or
                                6   “Baldridge Tract.” Miltenberger Report at par. 32; TX 200.
                                7           32.     At his death in 1899, Crabb owned and operated Home Place, Lewelling Place,
                                8   and Baldridge Farm as an integrated property called the “To Kalon Estate.” Miltenberger Report
                                9   at par. 32; TX 220. The phrase “Historic To Kalon Estate” is used in these findings to refer
                           10       collectively to the three parcels of land that Crabb owned at the time of his death.
                           11               33.     Like most farmers in nineteenth century California, Crabb cultivated a variety of
                           12       crops and produce, including grain, hay, oranges, chestnuts, and grapes. See Miltenberger Report
                           13       at par. 29.
                           14               34.     For much of the decade after acquiring Home Place, Crabb emphasized the
                           15       cultivation of table grapes and production of raisins. During this time Crabb called his place
                           16       “Hermosa Vineyards.” See Miltenberger Report at par. 29.
                           17               35.     Crabb developed an interest and expertise in the cultivation of wine grapes,
                           18       however, and by 1873 Crabb had planted wine grapes on 70 acres of his property. See
                           19       Miltenberger Report at par. 29.
                           20               36.     By the late 1870s, Crabb had established himself as one of the leading vineyardists
                           21       in the Napa Valley and throughout California. During this time, Crabb experimented with grape
                           22       varieties to determine those varietals that had the optimum combination of production yield and
                           23       quality for making fine wine. See Miltenberger Report at par. 29. Examples of this include:
                           24                       a.     In 1873, it was reported that Crabb had established a collection of
                           25       approximately 250 different wine grape varieties that he acquired from all over the world – this
                           26       was considered one of the largest collections in the world at the time. Miltenberger Report at par.
                           27       18; TX 192;
                           28
                                                                                     6
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 13 of 59



                                1                   b.         In the late 1870s, Crabb had established his Hermosa Vineyards as
                                2   reportedly one of the largest sources of wine grapes cultivated in Napa and California.
                                3   Miltenberger Report at pars. 20-22;
                                4                   c.         Crabb became known as a prolific maker of fine wines. In the mid-1880s,
                                5   Crabb reportedly made over 500,000 gallons of wine per year, which was reportedly one-tenth of
                                6   the entire amount made in Napa County. Miltenberger Report at par. 22;
                                7                   d.         During this time, Crabb developed a reputation as an experimentalist and
                                8   innovator in the vineyards and winery as:
                                9                         i.   a viticulturist (Miltenberger Report at par. 22; TX 192);
                           10                            ii.   wine producer (Miltenberger Report at par. 22); and
                           11                            iii. wine marketer (Miltenberger Report at par. 22)
                           12                       e.         Crabb was reportedly one of the first winemakers to establish sales
                           13       agencies to sell his bottled wines directly to consumers – as opposed to selling bulk wine to
                           14       merchants who, in turn, sold wine to consumers – in Washington, D.C., New Orleans, LA,
                           15       Chicago, IL, and San Francisco, CA. Miltenberger Report at par. 23; TX 214; TX 194.
                           16                       f.         Crabb’s winery was the first in Napa to use steam-powered equipment to
                           17       crush, convey, and pump grapes and juice. Miltenberger Report at Par. 29.
                           18               37.     In the 1880s, many of Napa Valley’s vineyards became infested with phylloxera, a
                           19       parasitic louse that attacks the roots of grape vines, reduces fruit yields and eventually causes the
                           20       plants to die. Miltenberger Report at par. 36.
                           21               38.     By 1889, the Napa Valley lost more than 10,000 acres of grape vineyards to
                           22       phylloxera infestation. Miltenberger Report at par. 36.
                           23               39.     In 1893, Crabb reported that only 90 acres of his vineyard were “in bearing.”
                           24       Miltenberger Report at p. 20, fn. 56.
                           25               40.     In response to the phylloxera epidemic, in the 1890s Crabb devoted substantial
                           26       effort and energy to identifying and developing phylloxera-resistant rootstocks, and the Baldridge
                           27       Farm parcel figured prominently in those efforts as Crabb’s experimental vineyard. Miltenberger
                           28
                                                                                        7
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 14 of 59



                                1   Report at pars. 36-37.
                                2           41.     Many of Crabb’s contemporary vineyardists had begun planting hillside vineyards
                                3   based on the belief that the environmental conditions present in mountains and hillsides inhibited
                                4   phylloxera, and Crabb apparently endorsed that view. Miltenberger Report at par. 37.
                                5           42.     Crabb is quoted as saying that his efforts to develop resistant rootstocks include
                                6   planting them in “higher and dryer” soils, TX 209, and “at the head of a cañon in the mountains.”
                                7   TX 213.
                                8           43.     The Home Place and Lewelling Place parcels are virtually flat and located on the
                                9   Napa Valley floor; the Baldridge Farm parcel is the only known property Crabb owned or
                           10       controlled that can fairly be described as having “higher and dryer” soils or that contains a “cañon
                           11       in the mountains.” Miltenberger Report at par. 43.
                           12               44.     Baldridge had established a substantial, productive wine grape vineyard prior to
                           13       Crabb’s acquisition of Baldridge Farm. TX 184 (By 1869, Baldridge had a “small vineyard, the
                           14       product of which is entirely for domestic consumption.”); TX 236 (In the early 1870s, Baldridge
                           15       had “extensive vine plantings.”).
                           16               45.     Baldridge sold wine grapes in 1881 to winemaker A. Jeanmonod. TX 193.
                           17               46.     Crabb was a practical man. See, e.g., TX311; Miltenberger Report at par. 25, p. 14
                           18       (quoting Wait, Wines and Vines, at 108) (Crabb’s “cellar at To Kalon [was] plain and
                           19       unpretentious; . . . Crabb is one of the few men who do not believe that fine outsides to a cellar
                           20       make fine wine.”).
                           21               47.     Crabb made a series of reports in the 1890s on the materials and methods he was
                           22       developing and evaluating to establish reliable phylloxera-resistant rootstocks, which reports
                           23       indicate that Crabb was using Baldridge Farm as an experimental vineyard, as follows:
                           24                       a.       In August 1892, Crabb reported he was propagating 20 acres of resistant
                           25       Lenoir rootstock in “higher and dryer soil.” TX 209.
                           26                       b.       In 1894, Crabb reported that he was propagating resistant Riparia rootstock
                           27       in the “head of a cañon in the mountains.” TX 213.
                           28
                                                                                      8
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 15 of 59



                                1                   c.     At the time of Crabb’s death, the Crabb Estate Inventory identified 70 acres
                                2   of hay on the Baldridge Farm parcel. TX 220 (Inventory & Appraisement).
                                3                   d.     Crabb had described a method of planting “phylloxera-resistant rootstock
                                4   that involved digging up vines, planting in grain for a year, and then in hay for a year.” TX 213.
                                5                   e.     Throughout the 1890s, various newspaper articles reported that Crabb’s
                                6   estate was comprised of some 500 acres, of which various acreage was reported as being “in
                                7   vines” or the like. Miltenberger Report at pars. 19, 47 (TX 214).
                                8                   f.     Crabb’s “Home Place” and “Lewelling Place” parcels total 359 acres, and
                                9   adding in the Baldridge Farm parcel – at 168.5 acres – yields a total aggregate acreage of a
                           10       fraction over 527 acres. Miltenberger Report at p. 54, Figure 5.
                           11                       g.     The aggregate acreage “in vines” on the Home Place and Lewelling Place
                           12       parcels was substantially less than 359 acres, because those parcels were also occupied by a
                           13       variety of structures and other crops, which included a stock farm, roadways and paths, winery
                           14       buildings, a cooperage, distillery facilities, and a large residence. See, e.g., TX 208; TX 188
                           15       (engraving of “Hermosa Vineyards”); TX 194; TX 337 (photos)).
                           16                       h.     The winemakers in Crabb’s time were engaged in a vigorous debate about
                           17       whether wines made from grapes grown on the valley floor were superior to the wines made from
                           18       grapes grown in the mountains and hillsides, with a plurality of the leading winemakers of the day
                           19       arguing that mountain- and hillside-grown fruit made superior wines. See TX 348.
                           20                       i.     Soil conditions on the Baldridge Farm parcel made it “first rate”
                           21       agricultural land for cultivating crops such as grapes. TX 183 (Survey Field Notes).
                           22                       j.     The Baldridge Farm parcel includes approximately 60 acres of what the
                           23       USDA described as “arable soil,” approximately 15 acres of which is located within the property
                           24       TVH currently owns. Miltenberger Report at Par. 54; TX 262.
                           25               48.     The Baldridge Farm parcel was an integral and important element of Crabb’s
                           26       grape-growing and winemaking operations: Baldridge Farm supplied water to power the steam
                           27       engines in Crabb’s winery and cellaring operations and to irrigate the crops grown on the Home
                           28
                                                                                     9
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                        Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 16 of 59



                                1   Place and Lewelling Place parcels. TX 194; TX 220; see Miltenberger Report at pars. 47-48.
                                2            49.     The timber stands at the Baldrige Farm property supplied lumber for Crabb’s
                                3   cooperage and construction of structures that housed Crabb’s winery operations. Miltenberger
                                4   Report at par. 49; TX 220 (substantial value attributed to water reservoir, water supply piping,
                                5   and timber stands).
                                6            D. The Historic To Kalon Estate During the Churchill Era
                                7            50.     After Crabb’s death in 1899, his entire, approximately 527-acre estate sold at
                                8   auction to E.S. Churchill. TX 222; Miltenberger Report at par. 58 (“At two public auctions held
                                9   in June 1899 to satisfy the Crabb estate’s outstanding debts, Edward S. Churchill purchased the
                           10       Home Place, Lewelling Place, and Baldridge Farm Parcels.”).
                           11                51.     In 1902, E.S. Churchill deeded the Historic To Kalon Estate to his wife Mary W.
                           12       Churchill. TX 224.
                           13                52.     In 1903, the Churchill family consolidated and transferred the Historic To Kalon
                           14       Estate to the To Kalon Vineyard Company. Miltenberger Report at pars. 61-62; TX 227.
                           15                53.     During the Churchill era, the three parcels that comprised the Historic To Kalon
                           16       Estate were identified in the official records of Napa County as owned by the “To Kalon
                           17       Vineyard Company.” Miltenberger Report at par. 62, Fig. 14; TX 243.
                           18                54.     The Churchill family’s To Kalon Vineyard Company deployed the resources of all
                           19       three parcels in the To Kalon Estate to produce award-winning To Kalon-branded wines in the
                           20       pre-Prohibition twentieth century. Miltenberger Report at par. 63 (“To Kalon Vineyard Company
                           21       improved its holdings, making greater use of the former Crabb lands.”); TX 229.
                           22                55.     In 1916 Mary W. Churchill filed suit against her son, E. Wilder Churchill, and
                           23       daughter-in-law, Mary Alice Churchill,2 claiming that the two intended to defraud her of her
                           24       ownership of the historic To Kalon Estate property. Miltenberger Report at par. 66; TX 246.
                           25                56.     The Churchill family dispute case settled in 1917. Through a series of quitclaims
                           26       and transfers, Mary Alice obtained ownership of the entirety of the To Kalon Vineyard
                           27       2
                                     To avoid confusing Mary Alice Churchill with her mother-in-law, Mary W. Churchill, Mary Alice Churchill is
                           28       hereafter referred to in these Findings as “Mary Alice.”
                                                                                          10
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                        [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                       4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 17 of 59



                                1   Company’s realty, and in early 1919 the To Kalon Vineyard Company dissolved. Miltenberger
                                2   Report at pars. 64-66.
                                3           57.     The enactment of Prohibition in 1919 substantially disrupted the Napa Valley wine
                                4   industry. Miltenberger Report, at par.70.
                                5           58.     During Prohibition, Mary Alice dba To Kalon Vineyard Company attempted to
                                6   profit from “salvaging grapes not otherwise marketable.” Miltenberger Report, at par.70, n. 131.
                                7           59.     During the 1920s, Mary Alice obtained a series of permits to sell wines for other
                                8   than beverage purposes and apparently managed to eke out sufficient profits for the company to
                                9   survive. Miltenberger Report at pars. 69-71.
                           10               60.     By the early 1930s, Mary Alice was ready to divest herself of the To Kalon
                           11       Vineyard Company winery facility and land holdings. Miltenberger Report at par. 72.
                           12               61.     Over the next few years the winery facilities deteriorated, and in 1932 Mary Alice
                           13       lost her federal permit to produce wine. Miltenberger Report at par. 73.
                           14               62.     In December 1933, Mary Alice entered into an agreement to sell “all of the
                           15       vineyard north of the main avenue leading into the handsome property from Oakville, including
                           16       the large family residence and all of the winery buildings and equipment.” TX 253; Miltenberger
                           17       Report at pars. 72-74.
                           18               63.     Mary Alice’s attempt to sell the assets of To Kalon Vineyard fell through when the
                           19       buyers failed to perform their monthly payment obligations. Miltenberger Report at par. 75.
                           20               64.     Mary Alice sued to rescind the sale agreement and quiet title, and in 1934 the
                           21       California Superior Court issued a judgment that included a decree confirming that Mary Alice
                           22       held title to “[a]ll that certain real property known and described as To Kalon Vineyard, near
                           23       Oakville, Napa County, California.” TX 258.
                           24               65.     By judicial decree, the “real property known and described as To Kalon Vineyard”
                           25       included the Baldridge Farm parcel. See Miltenberger Report at pars 75-76.
                           26               66.     Mary Alice thus retained title to Crabb’s Historic To Kalon Estate. Mary Alice
                           27       decided to remain in the wine industry, but turned over operational control of winery operations
                           28
                                                                                    11
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 18 of 59



                                1   to her son and daughter. Miltenberger Report at par. 77.
                                2           67.     The winery remained in operation doing business as To Kalon Vineyard Company
                                3   until May 1939, when a fire destroyed the winery complex that Crabb had originally built. At that
                                4   time, wine production under the To Kalon label came to a hard stop. See Miltenberger Report at
                                5   pars. 77-79.
                                6           E. The Historic To Kalon Estate After the Churchill Era
                                7           68.     In 1943, Mary Alice sold the approximate 526 acres that had comprised the To-
                                8   Kalon Vineyard Company’s entire real property holdings to Martin Stelling Jr., together with all
                                9   the water rights and infrastructure (i.e., reservoirs and pipe lines). Miltenberger Report at par. 80;
                           10       TX 264.
                           11               69.     Stelling reportedly had ambitious plans to assemble and operate the largest grape-
                           12       farming and winemaking operation in Napa Valley, if not California. See, e.g., TX 266.
                           13               70.     Following Stelling’s death in 1950, the Historic To Kalon Estate was broken up
                           14       and sold in pieces to various interests. Miltenberger Report, at par. 81; see, e.g., TX 268; TX 273.
                           15               71.     At present, the Home Place and Lewelling Place portions of the Historic To Kalon
                           16       Estate are owned by the University of California – Davis, Robert Mondavi Winery, Beckstoffer
                           17       Vineyards, and Opus One Winery. Miltenberger Report at par. 86 (47:18-48:5), Fig. 19 (p. 68).
                           18               72.     The portion of the Baldridge Farm parcel relevant to this suit is owned by Nickel
                           19       Land Company and leased to TVH. Id.; Bearer Tr. at 25:3-10.
                           20               F. Geographic Significance of the Terms “To Kalon” and “To Kalon Vineyard”
                           21               73.     In 1885, Crabb “christened his place ‘To-Kalon.’” TX 198.
                           22               74.     “To Kalon” quickly assumed geographic significance as the name of Crabb’s
                           23       vineyards, residence, stables, and winery. The historical record variously refers to Crabb’s “To
                           24       Kalon” property as a “vineyard,” an “estate,” and a “ranch.” Miltenberger Report at par. 5; TX
                           25       208.
                           26               75.     Crabb also used “To Kalon” as a brand name to market vine cuttings and wine
                           27       produced on his property. Miltenberger Report at par. 23; TX 196.
                           28
                                                                                     12
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 19 of 59



                                1           76.     In the late 19th century and early 20th century, the terms “To Kalon” and “To
                                2   Kalon Vineyard” emerged as and were known to refer to a specific geographic place in the
                                3   Oakville area of Napa Valley, California, encompassing the Historic To Kalon Estate.
                                4   Miltenberger Report at pars. 57-58, 76, 80-86. Examples include:
                                5                   a.      1890 – “He has named his place ‘The To-Kalon,’ a Greek word meaning
                                6   “the best.” TX 203;
                                7                   b.      1891 – “About six years ago . . . he decided to place his wines on the
                                8   market under his own name, and bearing the now familiar brand of ‘To-Kalon,’ the name of his
                                9   place.” TX 207;
                           10                       c.      1899 – “H.W. Crabb . . . owned the Tokalon vineyard . . . .” TX 219;
                           11                       d.      1899 – “MASTER OF TO KALON RANCH PASSES AWAY . . . H.W.
                           12       Crabb . . . died at To Kalon, his home, near Oakville . . . .” TX 218;
                           13                       e.      1903 – “E.S. Churchill . . . was . . . owner of the famous Tokalon vineyard
                           14       and winery.” TX 225;
                           15                       f.      1903 – “. . . E.S. Churchill, owner of the famous To-Kalon vineyard and
                           16       winery . . .” TX 226;
                           17                       g.      1910 – “Improvements at To Kalon Vineyard. . . . At the To Kalon
                           18       vineyards, Superintendent Hansen is exceedingly busy. . . . At the To Kalon residence which
                           19       E.W. Churchill and family occupy in the Summer . . . .” TX 230;
                           20                       h.      1916 – “TO KALON VINEYARDS IN FAMILY DISPUTE . . . Mrs.
                           21       Mary W. Churchill . . . Has Filed Suit for Restitution of Property . . . A family dispute involving
                           22       one of the most famous vineyards of the state . . .” TX 246;
                           23                       i.      1916 – “ . . . estate, which includes To Kalon vineyards . . . this vineyard
                           24       property, which is one of the most famous in the State . . . .” TX 247;
                           25                       j.      1917 – “ . . . the sensational suit involving the To-Kalon vineyard, valuable
                           26       realty in Napa . . . was settled out of court . . .” TX 250;
                           27                       k.      1933 – “Negotiations for the sale of To-Kalon, famous Napa valley
                           28
                                                                                       13
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 20 of 59



                                1   vineyard property, have been completed . . . To-Kalon is a famed vineyard property, having
                                2   turned out a product that gained nation-wide reputation during the years prior to prohibition.” TX
                                3   253;
                                4                   l.     1934 – “Tokalon, the valuable Oakville vineyard property which for many
                                5   years has been the property of Mrs. Alice Churchill . . . Tokalon is one of the most beautiful
                                6   properties of Napa county . . . .” TX 256;
                                7           77.     The use of “To Kalon” and “To Kalon Vineyard” as geographic terms did not
                                8   cease after Stelling acquired the Historic To Kalon Estate property in 1943, but rather continued
                                9   well into the 1980s, as reflected in the following:
                           10                       a.     1944 – “Mr. Stelling also owns the former To-Kalon place recently
                           11       purchased from Mrs. Alice Churchill . . . .” TX 266;
                           12                       b.     1950 – Map from “Bottled Poetry: Napa Winemaking From Prohibition to
                           13       the Modern Era,” James T. Lapsley, 1996. TX 75;
                           14                       c.     1951 – “. . . Italian Swiss Colony, announces the purchase of his company
                           15       of 338 acres of the famous old To-Kalon vineyard, located near Rutherford in Napa county.”
                           16       TX268;
                           17                       d.     circa 1955 – Postcard showing “Old Tokalon” as an attraction off Highway
                           18       29. TX 359;
                           19                       e.     1955 – “A demonstration of automatic French plows is scheduled for
                           20       February 26. This demonstration is to be held at 2:00 p.m. at Tokalon Vineyards in Oakville.
                           21       Turn west at Oakville Builders Supply and proceed to the office of Ivan Schoch. Signs will be
                           22       provided directing growers to the demonstration area.” TX 274 & 275;
                           23                       f.     1961 – “According to Robert Mondavi, vice president and general manager
                           24       of Mondavi & Sons, owners of the Krug winery, the property is ‘one of the best premium wine-
                           25       growing locations in all of California.’ . . . The huge estate, once known as Tokalon, extends from
                           26       the old Oakville railroad station south toward Yountville and west to the foothills of the
                           27       Mayacamas range. [¶]It was first planted with premium grape varieties by Hamilton Walker
                           28
                                                                                     14
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 21 of 59



                                1   Crabb in the 1860s. . . .” TX 279;
                                2                   g.     1962 – “Charles Krug Winery today announced for $1.35 million [the
                                3   purchase] of the Hamilton Walker Crabb estate, one of California’s largest independent premium
                                4   wine-producing vineyards. yards. [sic] Sellers were Mr. and Mrs. Ivan N. Schoch of Oakdale
                                5   [sic]. Robert Mondavi, vice president and general manager of Mondavi & Sons which owns the
                                6   Krug interests, said the 500-acre estate, because of its near-perfect soil and weather conditions, ‘is
                                7   known by viticulturalists as one of the best premium wine growing locations in all of
                                8   California…’” TX 278;
                                9                   h.     1962 – “One hundred years of competition between two pioneer Napa
                           10       Valley vintners came to an end yesterday with the acquisition of the old Hamilton Walker Crabb
                           11       estate by the Charles Krug winery of St. Helena…The 500-acre estate, located about five miles
                           12       south of St. Helena, was bought from Mr. and Mrs. Ivan N. Schoch of Oakville who had operated
                           13       it for the past 10 years as independent growers. According to Robert Mondavi, vice president and
                           14       general manager of Mondavi & Sons, owners of the Krug winery, the property is ‘one of the best
                           15       premium wine-growing locations in all of California.’ […] The huge estate, once known as
                           16       Tokalon, extends from the old Oakville railroad station south toward Yountville and west to the
                           17       foothills of the Mayacamas range.” TX 279;
                           18                       i.     1962 – “The latest and most important addition to the vineyard program of
                           19       Charles Krug Winery was the purchase in January of the 500 acre vineyard of Mr. and Mrs. Ivan
                           20       N. Schoch by Mondavi Vineyards, a corporation wholly owned by C. Mondavi & Sons.”
                           21       “Historically, the vineyard is a distinguished landmark of early Napa Valley viticulture. The
                           22       original owner, Hamilton Walker Crabb, ranked with Krug, Schram, Beringer and Niebaum
                           23       among the immortal pioneer vintners of Napa County. It is particularly fitting that the lands of
                           24       Crabb, should, a century after their inception, be united with the winery established by Charles
                           25       Krug. In Crabb’s day the estate was known as To Kalon. In ‘Vines in the Sun,’ Idwal Jones
                           26       describes it in glowing terms and asserts that Mr. Crabb explained the name thus:—“the highest
                           27       beauty, the highest good, and I try to make it the boss vineyard’. He succeeded in his endeavor,
                           28
                                                                                     15
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 22 of 59



                                1   for leading viticulture experts today proclaim the vineyard to be one of the most outstanding in
                                2   Napa County, which from a table wine viewpoint means in all California. To Kalon surrounds
                                3   two University of California vineyard experimental stations placed in that area because of its
                                4   favorable location. The purchase of this historic vineyard brings to Charles Krug Winery a
                                5   welcome supply of superior wine grapes to augment their already large production of fine wines.”
                                6   TX 281;
                                7                   j.     1962 – “Just before we arrived at Oakville we got a glimpse of a big stone
                                8   building and it was just a glimpse because turns in the road and trees kept us from getting a real
                                9   good look at it. Checking on a map that lists the wineries in Napa Valley, we judged it must have
                           10       been the ToKalon Vineyards and winery.” TX 283;
                           11                       k.     1963 – “In 1962 the historic To Kalon vineyard was purchased from Mr.
                           12       and Mrs. Ivan N. Schoch. These nearly 500 acres of vines in bearing are considered one of the
                           13       most outstanding vineyards in California. The original owner, Hamilton Walker Crabb, ranked
                           14       with Krug among the immortal pioneers.” TX 284;
                           15                       l.     1964 – “Fire of undetermined origin destroyed the famous old To-Kalon
                           16       Winery at Oakville with a resultant loss of about $70,000. The winery, founded in 1868 by W. H.
                           17       Crabb, To-Kalon was owned by Mr. and Mrs. E. W. Churchill of Napa. The winery was an
                           18       historical landmark in the Napa Valley.” TX 291;
                           19                       m.     1964 – “Napa Valley is doing a good job on wine education. . . . With
                           20       University of California Vineyards and the Mondavi’s ToKalon Vineyard in the same vicinity this
                           21       is certainly a wine conscious neighborhood.” TX 285;
                           22                       n.     1965 – “H.W. Crabb died at To-Kalon, his Oakville home, on March 2nd.
                           23       He arrived in California early in 1853, and came to Napa County in 1865, when he purchased a
                           24       large tract of land at Oakville. He was one of our pioneer viticulturists, and in experimenting
                           25       planted 300 varieties of grapes on 300 acres of land. (In later years a part of the Crabb vineyard
                           26       was used as the United States Agriculture Experiment Station where every known variety of vine,
                           27       nearly fifteen hundred types was grown.) Mr. Crabb built a large wine cellar and produced the
                           28
                                                                                    16
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 23 of 59



                                1   To-Kalon wines which enjoyed high favor for many years. (To-Kalon is Greek, meaning ‘the
                                2   beautiful.’)” TX 286;
                                3                   o.      1966 – “In Krug’s vineyard expansion program, Peter Mondavi notes that
                                4   more than 100 acres of land in the Yountville area of Napa Valley were recently acquired and will
                                5   be planted exclusively to [sic] top quality varietals. He points out that this acreage is in addition
                                6   to the 1962 acquisition of the To-Kalon vineyard of about 500 acres, and that it is of course in
                                7   addition to the home vineyard.” TX 288.
                                8                   p.      1969 – “Henry W. Crabb’s ToKalon – which means in Greek, ‘The
                                9   Highest Good’. ToKalon adjoins Benson’s with most of the land centered on Walnut Drive,
                           10       directly west of Oakville. Crabb produced 200 to 500,000 gallons of wine per years on 300 acres
                           11       of vines. He was famed for adopting Refosco and re-naming it Crabb’s Burgundy. Crabb didn’t
                           12       believe that fine outsides to a cellar made fine wine, or in divulging figures which might reach the
                           13       Assessor.” TX 299;
                           14                       q.      1969 – “A supply of top varietal grapes was assured the Robert Mondavi
                           15       Winery (Rutherford, Napa County) through the purchase of 250 acres of land and vineyard
                           16       adjoining the winery property. Included in the purchase is the famed To Kalon Vineyard,
                           17       formerly owned by Martin Stelling. Announcement of the purchase of the property, now named
                           18       Robert Mondavi Vineyards, Inc., was made simultaneously by Robert Mondavi and Alan B.
                           19       Ferguson, president of Sicks’ Rainer Brewing Co.” TX 297;
                           20                       r.      1969 – “Robert Mondavi, president of Robert Mondavi Winery, Oakville,
                           21       announces the purchase of 250 acres of the adjoining Tokalon Vineyards. Since the death of
                           22       Martin Stelling, pioneer California vintner, the Tokalon properties have been managed by the
                           23       Stelling estate.” TX 296;
                           24                       s.      1972 – “Another such farm between Yountville and St. Helena, but farther
                           25       back in the hills, behind a spur that protected it wholly from the sea breeze, a desideratum in the
                           26       driest wines, was Hiram W. Crabb’s To Kalon Vineyard.” TX 304;
                           27                       t.      1973 – “By the late 1800s there were 4000 acres of vines and 142 wineries
                           28
                                                                                      17
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 24 of 59



                                1   in Napa County. . . .Connoisseurs in New York and San Francisco were already serving wines
                                2   from the To Kalon Vineyard of Henry Crabb near Oakville . . . .” TX 306;
                                3                   u.     1973 – “Three miles past Yountville is an abandoned great stone cellar a
                                4   half mile to the left. . . . The adjoining great vineyard, west of Oakville, was once the famous To
                                5   Kalon, founded by Henry Crabb in 1868 but now divided among several owners.” TX 306;
                                6                   v.     1973 – “There were a lot of wineries here before Prohibition. There was a
                                7   big one over there where Christian Brothers is now. Krug was there and Brun and Chaix had a
                                8   winery in Oakville. And To Kalon was there. Tubbs over there. A lot of wineries.” TX 307, at p.
                                9   31;
                           10                       w.     1973 – “At the beginning, the Napa Valley drew its winery owners and
                           11       winemakers from every corner of Europe. Gustav Nybom [sic], builder of Inglenook, was a Finn
                           12       and a retired sea captain. William Bowers Bourn, who launched Greystone, and H.W. Crabb, who
                           13       owned ToKalon, were Anglo types.” TX 310;
                           14                       x.     1976 – “The old ToKalon vineyards are at Oakville. Before Prohibition
                           15       they belonged to H.H. [sic] Crabb, who used his property to test hundreds of grape varieties as
                           16       well as to grow some of the great wines of that era. ToKalon has been divided among several
                           17       owners of which Charles Krug is the principal one.” TX 313;
                           18                       y.     1976 – “Charles Krug joined the company of cellars with special wines
                           19       from the Oakville-Rutherford region rather late, in 1963, after the owning Mondavi family bought
                           20       the old ToKalon Vineyard. ToKalon originally belonged to a great experimental vineyardist
                           21       named H.W. Crabb. . . .” TX 313;
                           22                       z.     1980 – “Greeted by Robert Mondavi, chairman of the board and founder,
                           23       and his daughter Marcia, vice president/Eastern sales, we were whisked to Oak Knoll and
                           24       Tokalon vineyards for a first-hand look at the grapes.” TX 362;
                           25                       aa.    1980 – “But what the map doesn’t show is where the grapes are grown.
                           26       Mondavi’s Cabernet, for example, might have come from a part of the old, adjacent Tokalon
                           27       vineyard . . .” TX 327;
                           28
                                                                                    18
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 25 of 59



                                1                   bb.    1985 – “[Charles] Thomas brought down three lab samples of wine made
                                2   from sauvignon blanc grapes. No. 1 was from Mondavi’s own Tokalon vineyards behind the
                                3   winery. Tokalon soil is not very rich, but is very well-drained.” TX 343;
                                4                   cc.    1986 – “1981 Robert Mondavi Cabernet Sauvignon Reserve: This has 90
                                5   percent varietal. 5 percent Merlot and 5 percent Cabernet Franc and has spent 22 months in
                                6   Nevers oak, 90 percent of which was new. The grapes came from the Tokalon Vineyard, which
                                7   surrounds the famous Martha’s Vineyard of Joseph Heitz.” TX 344;
                                8                   dd.    1988 – “Another very successful vintner was Harry W. Crabb, whose
                                9   vineyards and cellars, called To Kalon, were between Yountville and Oakville.” TX 353;
                           10               G. “To Kalon’s” Significance to the Wine Industry
                           11               78.     The reputation that “To Kalon” enjoyed for outstanding wine grapes and wines –
                           12       and which made it attractive to and recognized by wine writers, other vintners, and winemakers in
                           13       the mid-to-late twentieth century – is attributable as much to the To Kalon Vineyard Company
                           14       and the Churchill family as to Crabb. See Miltenberger Report at pars. 64-67 (35:14-36:11); TX
                           15       229; TX 239; TX 329.
                           16               79.     The significance of To Kalon to the wine trade or industry in the latter half of the
                           17       twentieth century is reflected in the following:
                           18                       a.     1962 – “Charles Krug Winery today announced [the purchase] for $1.35
                           19       million of the Hamilton Walker Crabb estate, one of California’s largest independent premium
                           20       wine-producing vineyards. . . . Robert Mondavi, vice president and general manager of Mondavi
                           21       & Sons which owns the Krug interests, said the 500-acre estate, because of its near-perfect soil
                           22       and weather conditions, ‘is known by viticulturalists as one of the best premium wine growing
                           23       locations in all of California…’” TX 278 & 280;
                           24                       b.     1962 – “One hundred years of competition between two pioneer Napa
                           25       Valley vintners came to an end yesterday with the acquisition of the old Hamilton Walker Crabb
                           26       estate by the Charles Krug winery of St. Helena… According to Robert Mondavi, vice president
                           27       and general manager of Mondavi & Sons, owners of the Krug winery, the property is ‘one of the
                           28
                                                                                       19
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 26 of 59



                                1   best premium wine-growing locations in all of California.’ […] The huge estate, once known as
                                2   Tokalon, extends from the old Oakville railroad station south toward Yountville and west to the
                                3   foothills of the Mayacamas range.” TX 279-280;
                                4                   c.     1962 – “The latest and most important addition to the vineyard program of
                                5   Charles Krug Winery was the purchase in January of the 500 acre vineyard of Mr. and Mrs. Ivan
                                6   N. Schoch by Mondavi Vineyards, a corporation wholly owned by C. Mondavi & Sons.”
                                7   “Historically, the vineyard is a distinguished landmark of early Napa Valley viticulture. The
                                8   original owner, Hamilton Walker Crabb, ranked with Krug, Schram, Beringer and Niebaum
                                9   among the immortal pioneer vintners of Napa County. It is particularly fitting that the lands of
                           10       Crabb, should, a century after their inception, be united with the winery established by Charles
                           11       Krug. In Crabb’s day the estate was known as To Kalon. TX 281;
                           12                       d.     1963 – “In 1962 the historic To Kalon vineyard was purchased from Mr.
                           13       and Mrs. Ivan N. Schoch. These nearly 500 acres of vines in bearing are considered one of the
                           14       most outstanding vineyards in California. The original owner, Hamilton Walker Crabb, ranked
                           15       with Krug among the immortal pioneers.” TX 284;
                           16                       e.     1964 – “Fred Holmes conducts an international travel bureau, Pacific
                           17       Pathways, with offices in San Francisco, New York, London, Copenhagen, Tokyo and Sydney. In
                           18       1962, he and another neighbor, Ivan Schoch, started an enterprise called World Wines. With
                           19       University of California Vineyards and the Mondavi’s ToKalon Vineyard in the same vicinity this
                           20       is certainly a wine conscious neighborhood.” TX 285;
                           21                       f.     1965 – “H.W. Crabb died at To-Kalon, his Oakville home, on March 2nd.
                           22       He arrived in California early in 1853, and came to Napa County in 1865, when he purchased a
                           23       large tract of land at Oakville. He was one of our pioneer viticulturists, and in experimenting
                           24       planted 300 varieties of grapes on 300 acres of land. (In later years a part of the Crabb vineyard
                           25       was used as the United States Agriculture Experiment Station where every known variety of vine,
                           26       nearly fifteen hundred types was grown.) Mr. Crabb built a large wine cellar and produced the
                           27       To-Kalon wines which enjoyed high favor for many years.” TX 286;
                           28
                                                                                    20
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 27 of 59



                                1                   g.     1966 – In Krug’s vineyard expansion program, Peter Mondavi notes that
                                2   more than 100 acres of land in the Yountville area of Napa Valley were recently acquired and will
                                3   be planted exclusively to [sic] top quality varietals. He points out that this acreage is in addition
                                4   to the 1962 acquisition of the To-Kalon vineyard of about 500 acres, and that it is of course in
                                5   addition to the home vineyard.” TX 288;
                                6                   h.     1967 – “In 1962 the Mondavis purchased approximately 500 acres in
                                7   nearby Oakville of the historic To Kalon vineyard, considered to be the finest in all Napa Valley.
                                8   Other sources of fine Napa Valley wine grapes contribute to the vineyard programme.” TX 292;
                                9                   i.     1964 – “Fire of undetermined origin destroyed the famous old To-Kalon
                           10       Winery at Oakville with a resultant loss of about $70,000. The winery, founded in 1868 by W. H.
                           11       Crabb, To-Kalon was owned by Mr. and Mrs. E. W. Churchill of Napa. The winery was an
                           12       historical landmark in the Napa Valley.” TX 291;
                           13                       j.     1969 – “A supply of top varietal grapes was assured the Robert Mondavi
                           14       Winery (Rutherford, Napa County) through the purchase of 250 acres of land and vineyard
                           15       adjoining the winery property. Included in the purchase is the famed To Kalon Vineyard,
                           16       formerly owned by Martin Stelling.” TX 297;
                           17                       k.     1969 – “Robert Mondavi Winery today announced it had purchased 250
                           18       acres of choice vineyard land and varital [sic] producing vineyards from the estate of the late
                           19       Carolyn Stelling. . . . The vineyards are located northwest of Oakville adjoining the present
                           20       winery property—an area which is considered the heart of the prime wine growing region of
                           21       Napa Valley—and are a part of the Tokalon Vineyards.” TX 294;
                           22                       l.     1949/1972 – “Another such farm between Yountville and St. Helena, but
                           23       farther back in the hills, behind a spur that protected it wholly from the sea breeze, a desideratum
                           24       in the driest wines, was Hiram W. Crabb’s To Kalon Vineyard. . . . He, too, like Jacob Schram,
                           25       was a pioneer, and his wine was esteemed as early as 1874” TX 304;
                           26                       m.     1973 – “By the late 1800s . . . . Connoisseurs in New York and San
                           27       Francisco were already serving wines from the To Kalon Vineyard of Henry Crabb near Oakville,
                           28
                                                                                      21
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 28 of 59



                                1   . . . [one] great vineyard, west of Oakville, was once the famous To Kalon, founded by Henry
                                2   Crabb in 1868 but now divided among several owners.” TX 306; TX 309;
                                3                   n.     1973 – “At the beginning, the Napa Valley drew its winery owners and
                                4   winemakers from every corner of Europe. Gustav Nybom [sic], builder of Inglenook, was a Finn
                                5   and a retired sea captain. William Bowers Bourn, who launched Greystone, and H.W. Crabb, who
                                6   owned ToKalon, were Anglo types.” TX 310.
                                7                   o.     1973 – “[Frona Eunice Wait] obviously felt a special affection for the
                                8   wines of Napa and Sonoma, which surely must please the Napa Valley Wine Library Association.
                                9   In 1889 there were 142 cellars in Napa County! She especially praises Crabb’s To Kalon, . . . .”
                           10       TX 311;
                           11                       p.     1975 – “The 1889 etching is of the wine press at the celebrated To Kalon
                           12       Vineyard which was founded in Oakville in 1868 by Henry Crabb, seen below.” TX 312;
                           13                       q.     1976 – “The old ToKalon vineyards are at Oakville. Before Prohibition
                           14       they belonged to H.H. [sic] Crabb, who used his property to test hundreds of grape varieties as
                           15       well as to grow some of the great wines of that era. ToKalon has been divided among several
                           16       owners of which Charles Krug is the principal one. . . . Charles Krug joined the company of
                           17       cellars with special wines from the Oakville-Rutherford region rather late, in 1963, after the
                           18       owning Mondavi family bought the old ToKalon Vineyard. ToKalon originally belonged to a
                           19       great experimental vineyardist named H.W. Crabb, whose deserted stone winery building broods
                           20       over one corner of the great block of vines. By the time the Mondavis acquired a substantial
                           21       percentage of the original property its suitability for cabernet sauvignon was well established.”
                           22       TX 313;
                           23                       r.     1977 – “At the beginning, the Napa Valley drew its winery owners and
                           24       winemakers from every corner of Europe. Gustav Nybom, builder of Inglenook, was a Finn and a
                           25       retired sea captain. William Bowers Bourn, who launched Greystone, and H.W. Crabb, who
                           26       owned ToKalon, were Anglo types.” TX 319;
                           27                       s.     1980 – “‘Those were Napa Valley wines that won most of the prizes, right?
                           28
                                                                                    22
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 29 of 59



                                1   And if there was an existing market to sustain the Beringers and Charles Krug, the man called
                                2   Henry Crabb with his To Kalon, Inglenook . . .’ He waved both hands excitedly. . . . I’ve got To
                                3   Kalon—wines you can’t buy if you looked at them. I’ve got samples of every Napa Valley wine
                                4   that won a prize at the 1889 Paris Exposition.’” TX 319 (a novel);
                                5                   t.    1980 – “However, while many California wineries are crossing estate lines
                                6   and paying less attention to how close the winery and grapes are, the vineyards are nevertheless
                                7   getting more attention on the label. […] That practice is growing, and even Robert Mondavi is
                                8   considering putting vineyard designation on some of his Cabernets – ToKalon – even though he
                                9   owns the vineyard.” TX 325;
                           10                       u.    1980 – “But what the map doesn’t show is where the grapes are grown.
                           11       Mondavi’s Cabernet, for example, might have come from a part of the old, adjacent Tokalon
                           12       vineyard . . .” TX 327;
                           13                       v.    1981 – “Almost half of the grapes the winery crushes in making its varietal
                           14       wines are grown in the Robert Mondavi Vineyards. . . . The To-Kalon Vineyard surrounds the
                           15       winery.” TX 335;
                           16                       w.    1981 – “They call them Vintage Selection and Private Reserve and other
                           17       such premium designations, and they are advertised as wines of special qualities. And they
                           18       command prices with an Ouch Factor. The three most prestigious Cabernet Sauvignons are
                           19       Beaulieu Vineyards Private Reserve, Heitz’ Martha’s Vineyard and Mondavi Reserve. […]
                           20       Grapes for Mondavi Reserve come largely from an area designated as Block P in the winery’s
                           21       To-Kalon vineyards south of the winery in Oakville.” TX 330-331;
                           22                       x.    1981 – “In 1962 the Mondavis purchased approximately 500 acres in
                           23       nearby Oakville of the historic To Kalon vineyard, considered one of the finest in all Napa
                           24       Valley.” TX 334
                           25                       y.    1981 – “Almost half of the grapes the winery crushes in making its varietal
                           26       wines are grown in the Robert Mondavi Vineyards. . . . The To-Kalon Vineyard surrounds the
                           27       winery.” TX 335
                           28
                                                                                   23
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 30 of 59



                                1                   z.       1981 – “However, while many California wineries are crossing estate lines
                                2   and paying less attention to how close the winery and grapes are, the vineyards, are nevertheless
                                3   getting more attention on the label. . . . That practice is growing, and even Robert Mondavi is
                                4   considering putting vineyard designations on some of his Cabernets – ToKalon – even though he
                                5   owns the vineyard.” TX 336;
                                6                   aa.      1983 – “Hamilton W. Crabb, a plain man, gave his estate unexpectedly
                                7   poetic names: Hermosa, Spanish for ‘beautiful,’ and the similar To Kalon. As he explained to
                                8   writer Frona Eunice Wait, when she visited him in the late 1880s, “The name To Kalon is Greek
                                9   and means the highest beauty, or the highest good, but I try to make it mean the boss vineyard.’”
                           10       TX 339;
                           11                       bb.      1984 – “Crabb was a pioneer of fine-wine production, selling in bottle to
                           12       the carriage-trade agents in New York, Washington, Chicago and New Orleans, and setting the
                           13       pace for Napa Valley wine-growers of our own time by winning medals at a Paris exposition and
                           14       in Bruges . . . . [T]he 600-acre vineyard adjoining the [RMW] winery is still To Kalon . . . ” TX
                           15       341;
                           16                       cc.      1984 – “Although the [Opus One] joint venture has been purchasing grapes
                           17       for its first few vintages from Mondavi’s prime Tokalon vineyard, it has just purchased its own
                           18       120 acres, and has already planted out 70 acres of grapes.” TX 340;
                           19                       dd.      1984 – “[T]he 600-acres vineyard adjoining the [RMW] winery is still To
                           20       Kalon . . . .” TX 341;
                           21                       ee.      1985 – “As we take in the 360-degree panorama of Inglenook’s hillside
                           22       vineyards, [John] Richburg, a native of this valley, points out other vineyards. ‘There, across from
                           23       the Yountville hill, is [Robert] Mondavi’s To-Kalon Vineyard.’” TX 342;
                           24                       ff.      1985 – “[Charles] Thomas brought down three lab samples of wine made
                           25       from sauvignon blanc grapes. No. 1 was from Mondavi’s own Tokalon vineyards behind the
                           26       winery. Tokalon soil is not very rich, but is very well-drained.” TX 343;
                           27                       gg.      1986 – “1981 Robert Mondavi Cabernet Sauvignon Reserve: . . . The
                           28
                                                                                      24
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 31 of 59



                                1   grapes came from the Tokalon Vineyard, which surrounds the famous Martha’s Vineyard of
                                2   Joseph Heitz.” TX 344;
                                3                   hh.    1987 – “Surrounded by the ‘To-Kalon’ vineyard of 593 acres, the
                                4   [Mondavi] winery is a modern Spanish-style building. The To-Kalon vineyard is nearly a century
                                5   old . . . .” TX 345;
                                6                   ii.    1987 – “Grapes for the reserve wines come from the winery-owned To-
                                7   Kalon Vineyard.” TX 346;
                                8                   jj.    1987 – “Most of the Mondavi Reserves come from the extensive To-Kalon
                                9   vineyard just south of Mondavi’s Oakville winery in an area many experts believe is America’s
                           10       finest source of Cabernet Sauvignon.” TX 347;
                           11                       kk.    1987 – “Grapes for the reserve wines come from the winery-owned To-
                           12       Kalon Vineyard.” TX 350;
                           13                       ll.    1987 – “The tradition of continuing excellence is evident when visiting
                           14       their Napa Valley, Calif., operation. The two vineyards in this area are To-Kalon and Oak Knoll.
                           15       To-Kalon is in Oakville just north of Yountville; it encompasses 593 acres.” – TX 351
                           16                       mm.    1988 – “Another very successful vintner was Harry W. Crabb, whose
                           17       vineyards and cellars, called To Kalon, were between Yountville and Oakville.” TX 353;
                           18                       nn.    1988 – “There was Henry Crabb, who founded the celebrated Tokalon
                           19       Vineyard and Winery; encompassing 350 acres of superlative vineyard most of which the Robert
                           20       Mondavi Winery has today.” TX 352;
                           21               H. RMW’s Knowledge of the Historical and Geographic Significance of the Term
                                               “To Kalon” in 1987
                           22
                                            80.     On June 9, 1987, RMW filed an application to register “To-Kalon” as a trademark
                           23
                                    for wine. TX 17.
                           24
                                            81.     On October 29, 1987, the U.S. Patent and Trademark Office (“USPTO”) issued an
                           25
                                    office action requesting RMW to “indicate whether TO-KALON . . . has any meaning or
                           26
                                    significance in the relevant trade or industry.” TX 18 (USPTO Inquiry).
                           27
                                            82.     On November 21, 1987, RMW’s patent counsel filed a response stating, “TO
                           28
                                                                                    25
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 32 of 59



                                1   KALON . . . has no present meaning or significance in the relevant trade or industry. Prior to the
                                2   turn of the 20th Century, there was a winery in the Napa Valley which used the name ‘Tokalon.’
                                3   Upon information and belief, that winery was sold off in parcels during the first fifteen to twenty
                                4   years of the 20th Century and use of the name was discontinued. Accordingly, although the name
                                5   has some historical significance, it has no current meaning or significance in the wine industry.”
                                6   TX 18.
                                7            83.    In January 1962, Charles Krug Winery – which was owned and operated by
                                8   Mondavi & Sons – acquired a large portion of the Historic To Kalon Vineyard and newspapers
                                9   reported that Robert Mondavi, as the Vice President and General Manager of Mondavi & Sons
                           10       made the announcement, as follows:
                           11                       a.     TX 279-280 (San Francisco Chronicle 1/19/1962) (“According to Robert
                           12       Mondavi . . . the property is ‘one of the best premium wine-growing locations in all of
                           13       California.’ . . . . The huge estate, once known as Tokalon . . . was planted with premium grape
                           14       varieties by Hamilton Walker Crabb in the 1860s . . .”);
                           15                       b.     TX 278 (Santa Rosa Press Democrat 1/19/1962) (“. . . Robert Mondavi,
                           16       vice president and general manager of Mondavi & Sons, which owns the Krug interests, said the
                           17       500-acre estate, because of its near-perforce soil and weather conditions, ‘is known by
                           18       viticulturalists as one of the best premium wine growing locations in all of California . . .”).
                           19                84.    Francis L. Gould, a publicist for Charles Krug Winery in the 1960s, wrote in the
                           20       Krug newsletter “Bottles and Bins” about Krug’s new vineyard acquisition, as follows: “The
                           21       latest and most important addition to the vineyard program of Charles Krug Winery was the
                           22       purchase in January of the 500-acre vineyard . . . by Mondavi Vineyards, a corporation wholly
                           23       owned by C. Mondavi & Sons. Historically, the vineyard is a distinguished landmark of early
                           24       Napa Valley viticulture. . . . In Crabb’s day the estate was known as ‘To Kalon.’” TX 281.
                           25                85.    In 1963 Gould published an article in the Pacific Coast Review for Krug, entitled
                           26       “Charles Krug – Wines in the Traditional Manner,” which stated: “In 1962 the historic To Kalon
                           27       vineyard was purchased . . . These nearly 500 acres of vines in bearing are considered one of the
                           28
                                                                                     26
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 33 of 59



                                1   most outstanding vineyard in California. The original owner, Hamilton Walker Crabb, ranked
                                2   with Krug among the immortal pioneers.” TX 284.
                                3           86.     In 1966, the wine trade magazine “Wines and Vines” published an article entitled,
                                4   “Things Are Moving at Charles Krug,” which reported on Krug’s vineyard expansion program,
                                5   noting that the recent acquisition of 100 acres of land in the Yountville area was “in addition to
                                6   the 1962 acquisition of the To Kalon vineyard . . .” TX 288.
                                7           87.     In 1969, RMW purchased approximately 250 acres of vineyard property.
                                8   Newspapers reported Robert Mondavi made the announcement. TX 296 (San Francisco Chronicle
                                9   1/14/1969) (“Robert Mondavi, president of Robert Mondavi Winery, Oakville announces the
                           10       purchase of 250 acres of the adjoining Tokalon Vineyards.”); TX 294 (Napa Valley Register
                           11       1/11/1969) (“Robert Mondavi Winery today announced it had purchased 250 acres of choice
                           12       vineyard land . . . The vineyards are located northwest of Oakville adjoining the present winery
                           13       property – an area which is considered the heart of the prime wine growing region of Napa Valley
                           14       – and are a part of the Tokalon Vineyards.”); TX 295 (Los Angeles Times 1/14/1969) (“Robert
                           15       Mondavi, president of Robert Mondavi Winery, Oakville, Napa Valley, has announced the
                           16       purchase of 250 acres of vineyard land and producing vineyards from Tokalon Vineyards, from
                           17       approximately $730,000. The property is located northwest of Oakville, directly adjoining
                           18       Mondavi’s present winery property.”).
                           19               88.     In 1969, John Daniels, Jr., one of RMW’s Vice Presidents, prepared “Notes on the
                           20       History of Napa County Viticulture and Wine Making” for presentation at a November 23, 1969
                           21       meeting of a wine course to be given at the Robert Mondavi Winery, which states “Crabb’s
                           22       ToKalon – which means in Greek, ‘The Highest Good’. Tokalon adjoins Benson’s with most of
                           23       the land centered on Walnut Drive, directly west of Oakville.” TX 299.
                           24               89.     In a document, dated September 24, 1970, John Daniels, Jr. of Robert Mondavi
                           25       Vineyard signed a receipt listing historic documents related to To Kalon loaned by Francis L.
                           26       Gould of C. Mondavi & Sons. TX 301.
                           27               90.     In or around 1979, Tim Mondavi asked William Heintz, a local wine historian, to
                           28
                                                                                    27
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 34 of 59



                                1   prepare a report summarizing research relevant to the establishment of a To Kalon “appellation,”
                                2   and Heintz advised Mondavi, among other things, that RMW was not the only owner of the To
                                3   Kalon estate and that RMW had only purchased part of the Historic To Kalon Estate property. TX
                                4   320 (March 8, 1979); TX 321 (September 18, 1979); TX 324 (March 7, 1980).
                                5           91.     While researching his book, Robert Mondavi of the Napa Valley, published in
                                6   1984, author Cyril Ray interviewed Robert Mondavi, and Ray’s book noted that RMW’s “600-
                                7   acre vineyard adjoining the winery is still To Kalon.” TX 34.
                                8           92.     On May 28, 1988, Robert Mondavi gave a speech to an unidentified group where
                                9   he stated: “There was Henry Crabb, who founded the celebrated Tokalon Vineyard and Winery;
                           10       encompassing 350 acres of superlative vineyard most of which the Robert Mondavi Winery has
                           11       today.” TX 352.
                           12               93.     In 1995, RMW retained Julius Jacobs, a retired wine writer and publicist, to
                           13       interview the members of the Mondavi family who worked at RMW – Robert, Michael, Tim, and
                           14       Marcia – to compile an historical record. See TX 99 (correspondence between RMW personnel
                           15       and Julius Jacobs about RMW’s oral history project).
                           16               94.     Jacobs recorded a series of interviews with Robert Mondavi, who stated, among
                           17       other things: “Not only that when I talked to Louis Martini, I got a kick out of it. He said that
                           18       without a doubt he felt the best Cabernet Sauvignon came from the To-Kalon Vineyard because
                           19       he had bought these grapes from time to time. And he laughed on that. I always remembered
                           20       that.” TX 102 (Transcript of .MP3 audio file); TX 101 (.MP3 file of tape); TX 100 (Jacobs’
                           21       handwritten edits on original 1995 transcript).
                           22               95.     In his 1998 memoir, Harvests of Joy: My Passion for Excellence, Mondavi
                           23       explained why he purchased part of the historical winemaking lands of Crabb and To Kalon
                           24       Vineyard Company, stating: “There was one, though, that stood head and shoulders above the
                           25       others. It was a vineyard with a distinguished history and a magical name: To Kalon.” TX 356
                           26       (Harvests of Joy, Robert Mondavi, pp. 57-59 (TVH_00005908-5909.)
                           27                       a.     Mondavi stated that he had first encountered To Kalon “during one of our
                           28
                                                                                      28
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                        Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 35 of 59



                                1   early expansion phases at Krug. We needed more grapes to boost production, and we were
                                2   looking for a good vineyard to buy or lease. Old Louis M. Martini, Sr., one of the most
                                3   knowledgeable and hard vintners urged me to take a look at the To Kalon Vineyard in Oakville.
                                4   ‘Bob,’ he said, ‘that darn place at To Kalon is one of the finest places in California for cabernet
                                5   sauvignon.” Id.
                                6            96.     When RMW purchased portions of Crabb’s Historic To Kalon Estate, Robert
                                7   Mondavi was personally aware of the name “To Kalon” before the land acquisition in 1966. See
                                8   TX 278-281, TX 284, TX 287-288, TX 294-296, TX 299.
                                9            I. Geographic Origin and Historic Terms on Wine Labels
                           10                97.     To Kalon is generally understood within the wine industry (i.e., grape growers,
                           11       wine makers, winery owners and employees, wine sellers, wine writers, and wine reporters,
                           12       among others whose work is related to wine) as being a specific geographic location in the
                           13       Oakville AVA,3 with a long history of grape cultivation and winemaking dating back to the
                           14       beginnings of the wine industry in Napa Valley in the mid-1800s. Miltenberger Report at pars.
                           15       80-86; Frost Rebuttal Report at par. 10.
                           16                98.     For decades, To Kalon has been an area within Napa Valley that generates
                           17       significant discussion in the wine industry and among consumers of high-end wines. Id., at par.
                           18       11.
                           19                99.     Napa Valley is widely understood to produce some of the best grapes and wines in
                           20       California and the U.S., and it is generally accepted that To Kalon produces some of the best
                           21       grapes and wines within Napa Valley itself. Id., at par. 4 (4:25-5:1).
                           22                100.    The association between “To Kalon” and a specific area in the Napa Valley is so
                           23       well-established within the wine trade that trade publications for wine industry insiders frequently
                           24       make reference to To Kalon without further explanation. Frost Report, at par. 10 (6:7-14).
                           25                101.    The wine market has tens of thousands of labels, and it is hard to attract a
                           26
                                    3
                           27         An “AVA” – that is, American Viticultural Area – is “[a] delimited grape-growing region having distinguishing
                                    features as described in [27 CFR Part 9] and a name and a delineated boundary as established in [27 CFR Part 9].” 27
                           28       CFR § 4.25 (e)(1)(i).
                                                                                            29
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                        [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                       4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 36 of 59



                                1   consumer’s attention, particularly consumers of high-end wines (frequently referred to as “ultra-
                                2   premium” and “luxury-premium” wines), which range in price from $100 to well over $500 per
                                3   bottle. Frost Report at par. 5 (5:4-9).
                                4           102.    Consumers of such wines are generally sophisticated purchasers who place great
                                5   emphasis on the location, lineage, and history of the source of grapes used in wines offered as
                                6   ultra-premium and luxury-premium wines. Id.
                                7           103.    Prospective purchasers of ultra-premium and ultra-luxury wines (i.e., wines that
                                8   cost more than $100 per bottle) are generally sophisticated, well-educated consumers who are
                                9   primarily interested in a wine’s provenance and origin. Frost Report at par. 14.
                           10               104.    Luxury wine consumers know that wine labels contain important information
                           11       about the origin of the wine, including identifying the company that has made the wine, the
                           12       geographic location where the grapes that the wine was made from were grown, and whether the
                           13       wine is a product of a single or more than one vineyard. Frost Rebuttal Report (1-8-2020) at par.
                           14       15.
                           15               105.    Wine consumers would generally understand a reference to “H.W. Crabb’s To-
                           16       Kalon Vineyard” on the front label of TVH wines to be information designating the geographic
                           17       source of the grapes from which the wine contained in the bottle was made. Frost Rebuttal Report
                           18       at par. 2:18-27).
                           19               106.    The typical label architecture of a lawful (hypothetical) label might look like this:
                           20                                           CABIN CREEK [brand name]
                           21                                     Robin’s Vineyard [vineyard designation]
                           22                                             Stags Leap District [AVA]
                           23       Reidl Report (12-16-2019), at par. 23.
                           24               107.    In addition to the geographic origin information on the front label, back labels
                           25       frequently provide additional information to consumers, and purchasers of ultra-premium and
                           26       ultra-luxury wines look to the back-label for additional information about the provenance and
                           27       origin of the wine contained in that particular bottle. Frost Rebuttal Report at par. 4.
                           28
                                                                                     30
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                        Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 37 of 59



                                1            108.    Producers of luxury wines generally use the back label to share important
                                2   information about the wine contained in the bottle to provide purchasers information focused on
                                3   the provenance and origin of that particular wine. Frost Rebuttal Report at par. 4.
                                4            109.    Back-label information might include (see Frost Rebuttal Report at par. 4):
                                5                    a.       the geographic location of the vineyards where the grapes made into the
                                                              wine were grown
                                6
                                                     b.       historical information about the vines or vineyards where the grapes were
                                7                             grown
                                8                    c.       unique climate features of the relevant vineyard(s) where the grapes were
                                                              grown
                                9
                                                     d.       unusual weather events that affected the grapes that were made into the
                           10                                 wine
                           11                        e.       a description of the winemaker(s) who made the wine
                           12                        f.       other facts that describe and distinguish the specific wine in the bottle.
                           13                110.    Consumers perceive the content of a back-label of ultra-premium and ultra-luxury
                           14       wines – as the story of wine contained in the bottle – not a “brand story” to enhance the
                           15       producer’s brand identity. Frost Rebuttal Report, at Par. 4 (3:2-20).
                           16                J. RMW License for the To Kalon Marks
                           17                111.    Beckstoffer Vineyards II, a California limited partnership (“Beckstoffer”), owns
                           18       approximately 89 acres of the Historic To Kalon Estate. TX 108 (License Agreement, Par. B) 4.
                           19                112.    Beckstoffer grows grapes on its portion of the Historic To Kalon Estate and sells
                           20       them to wineries. Beckstoffer Tr. at 13:25-14:5, 35:16-23, 68:25-69:4.
                           21                113.    William “Andy” Beckstoffer5 developed the belief that his company had a fair use
                           22       right to refer to such grapes as coming from the “To Kalon Vineyard,” and that the wineries
                           23       Beckstoffer sold its To Kalon Vineyard grapes to should be able to designate “To Kalon
                           24       Vineyard” on the front label of their wines. Beckstoffer Tr. at 28:7-20.
                           25       4
                                      Without CBUSO’s permission or a court order, TVH is prohibited from filing in the public record any information
                           26       designated by CBUSO. See Dkt. 42 (Stipulated Protective Order), section 12.3 (“Filing Protected Material”).
                                    CBUSO’s confidentiality designations required redactions and a motion to seal. If TVH’s request to file under seal is
                           27       denied by the Court then TVH may file the material in the public record unless otherwise instructed by the Court. Id.
                                    5
                                      To avoid confusion, “Beckstoffer” shall refer to the company, Beckstoffer Vineyards, and “Andy” shall refer to its
                           28       CEO, William “Andy” Beckstoffer.
                                                                                            31
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                        [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                       4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 38 of 59



                                1           114.     In 2003, Beckstoffer and its customer, Schrader Cellars, offered a “Beckstoffer To
                                2   Kalon Vineyard” designate wine for sale, and RMW sued Schrader for infringement of the To
                                3   Kalon Marks. Beckstoffer Tr. at 27:22-29:17.
                                4           115.     Beckstoffer and Schrader counter-sued for declaratory relief, claiming that the To
                                5   Kalon Marks should be canceled because RMW acquired the To Kalon Marks through fraud on
                                6   the PTO. Beckstoffer Tr. at 81:21-82:7.
                                7           116.     In its suit, Beckstoffer also asserted that as owner of a portion of the Historic To
                                8   Kalon Vineyard, it had a fair use right to describe the geographic origin of the grapes by referring
                                9   to the historic vineyard. Beckstoffer Tr. at 28:12-20.
                           10               117.     Beckstoffer and RMW settled their dispute before trial by entering into an
                           11       agreement by which RMW, as licensor, licensed to Beckstoffer, as licensee, the right to
                           12       sublicense to his To Kalon Vineyard grape customers (the “Sublicensees”) the right to use the To
                           13       Kalon Marks as a vineyard designation on the front label of the wines they made from To Kalon
                           14       Vineyard grapes (the “License Agreement”). TX 108.
                           15               118.     In the License Agreement, RMW “acknowledge[d] and agree[d] that [Beckstoffer]
                           16       has, by law, certain ‘fair use’ rights to use ‘To Kalon’ on Back Labels, promotional materials and
                           17       documents other than Front Labels, including but not limited to describe the grapes or wines by
                           18       their geographic origin, which ‘fair use’ rights are independent of this license.” Id., at Par 1.
                           19               119.     The license granted to Beckstoffer included the right to sublicense wineries to use
                           20       the To Kalon Trademarks, subject to various volume limitations. Id., at Par. 7.
                           21               120.     The License Agreement provides that beginning January 1, 2013, Beckstoffer may
                           22       sublicense the To Kalon Marks to as many as 25 wineries, with each winery limited to producing
                           23       no more than 3,000 cases of To Kalon Vineyard-designated wine per year. Id., at Par. 2
                           24               121.     Since inception of the License Agreement, at least twenty-one wineries, as
                           25       Sublicensees, have been authorized, granted, or licensed a right to use the To Kalon Marks in
                           26       connection with the labeling and sale of wine. Seethoff Tr. at 71:25-72:14; TX 35 (list of 2017
                           27       sublicensees).
                           28
                                                                                       32
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 39 of 59



                                1           122.    Beckstoffer’s sublicense rights are subject to the following provision:
                                2                   The license granted to [Beckstoffer] to use the To Kalon Marks
                                                    includes the right to sublicense wineries that purchase
                                3                   [Beckstoffer]’s grapes to use the To Kalon Marks on bottles of wine
                                                    produced from grapes at least ninety-five percent (95%) of which
                                4                   are grown on the Beckstoffer 89 Acres. [Beckstoffer] (a) will assure
                                                    that its sublicensees’ wines that display the To Kalon Marks
                                5                   conform to all quality standards and trademark use provisions set
                                                    forth in this Agreement; (b) will require its sublicensees to agree in
                                6                   writing that their wines displaying the To Kalon Marks will confirm
                                                    to all trademark use provisions set forth in this Agreement.
                                7
                                    TX 108 at Par. 7.
                                8
                                            123.    Paragraph 7 of the License Agreement provides that Beckstoffer, as Licensee,
                                9
                                    “will assure that its sublicensees’ wines that display the To Kalon Marks conform to all quality
                           10
                                    standards.” TX 108.
                           11
                                            124.    Beckstoffer does nothing to monitor the quality of the wines made by the vintners
                           12
                                    to whom it sells To Kalon grapes. Beckstoffer Tr. at 68:8-12.
                           13
                                            125.    In response to a deposition subpoena, among other documents, Beckstoffer
                           14
                                    produced a set of Grape Purchase Contracts with Schrader Cellars that covers the period from the
                           15
                                    2001 vintage through the 2019 vintages. See TX 113 (BV0511-12 (2001-2003 vintages)); TX 114
                           16
                                    (BV 0514-518 (2003-2012 vintages)); TX 116 (BV0533-539 (2008 vintage)); TX 112 (BV0498-
                           17
                                    507 (2009 through 2018 vintages)); TX 115 (BV0526-532 (2009 vintage)); TX 109 (BV0375-381
                           18
                                    (2010 vintage)); TX 111 (BV0485-494 (2014-2019 vintages)) (collectively referred to as the
                           19
                                    "Beckstoffer-Schrader Contracts").
                           20
                                            126.    The only quality control standards and provisions contained in the Beckstoffer-
                           21
                                    Schrader Contracts pertain to the quality of the grapes that Beckstoffer was obligated to deliver to
                           22
                                    Schrader. Beckstoffer-Schrader Contracts at TX 109 (BV0375), TX 111 (BV0485), TX 112
                           23
                                    (BV0498), TX 114 (BV0513), TX 115 (BV0526), TX 116 (BV0533).
                           24
                                            127.    Neither Beckstoffer nor CBUSO had any contractual right to control the quality of
                           25
                                    any Sublicensee's wines made from Beckstoffer To Kalon Vineyard grapes since the inception of
                           26
                                    the License Agreement. See Reidl Report (7-17-2020), at Par. 17 (9:11-10:7).
                           27
                                            128.    The wine industry has not adopted any standard quality control provision for use in
                           28
                                                                                     33
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 40 of 59



                                1   wine trademark licenses, because the scope of quality control contained in such a license depends
                                2   on the legal and business risks of each specific licensing program, as well as the value of the
                                3   trademark. Id., at Par 29 (13:17-18).
                                4           129.    Where the licensed goods are wine and wine products, the industry practice is for
                                5   the quality control provision to focus on managing business risk arising from the license, which
                                6   means ensuring the physical quality and purity of the goods and protecting the goodwill of the
                                7   brand from potential product issues. Id., at Par. 29 (13:20-14:1).
                                8           130.    Wine trademark licenses typically require the licensee to maintain the physical
                                9   quality of the goods in accordance with identified standards, provide a contractual means to play
                           10       a meaningful role in controlling the quality of the goods, and for the licensor to actually play a
                           11       meaningful role to control the quality of the licensed product. Id. at Par. 30 (14:11-16).
                           12               131.    At a minimum, licensing agreements in the wine industry focus on meeting the
                           13       well-identified best practices for risks such as preventing contamination, ensuring that the product
                           14       in the bottle is accurately described on the label, and verifying the alcohol content. Licensors
                           15       typically accomplish these quality control objectives by requiring a licensee to either provide (i)
                           16       samples of the product, so the licensor can run standard batteries of laboratory tests to determine
                           17       if the wine meets regulatory requirements, is labeled properly, and is free of contamination, or (ii)
                           18       certified lab reports that evidence compliance with applicable standards. Neither CBUSO nor
                           19       Beckstoffer produced evidence of any such lab testing of the Sublicensees’ wines in connection
                           20       with the License Agreement. Id. at pars. 31-32 (14:17-15:11).
                           21               132.    Not a single document produced by Constellation or Beckstoffer demonstrated that
                           22       any wine made by any Beckstoffer Sublicensee was ever tested or evaluated against any quality
                           23       standard. Id. at par. 44 (19:12-14).
                           24               133.    Beckstoffer and CBUSO each produced a series of correspondence between
                           25       Lonette Merriman, CBUSO’s Assistant General Counsel, and Kevin Block, Beckstoffer’s outside
                           26       counsel, that began with Merriman’s September 18, 2018, letter advising that CBUSO had
                           27       undertaken a License Agreement compliance review of wines made from Beckstoffer’s To Kalon
                           28
                                                                                     34
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 41 of 59



                                1   Vineyard grapes. TX 38.
                                2           134.       Merriman’s letter identified numerous violations of the License Agreement dating
                                3   back to 2005 regarding: (i) label limitations (e.g., the License Agreement requires “Beckstoffer”
                                4   to be printed on a different line than “To Kalon Vineyard”); (ii) failure to provide a list of
                                5   Sublicensees; and (iii) failure to verify compliance with the case volume limitation. Id.
                                6           135.       According to the Merriman-Block chain of correspondence, Merriman’s
                                7   September 18, 2018 letter was the first time CBUSO had provided any notice of the failure to
                                8   comply with the License Agreement since its inception. See TX 1065 (CBUSO007194).
                                9           136.       CBUSO made no reference to or inquiry about Beckstoffer’s obligation to assure
                           10       that Sublicensees’ wines met the License Agreement’s quality standards. See Reidl Report (7-17-
                           11       2020), at par. 50 (22:4-11).
                           12               137.       CBUSO personnel do “occasional,” “irregular” tasting of some of the wines made
                           13       by some of the Beckstoffer Sublicensees, which tastings are “not tied to the license agreement.”
                           14       De Vere Tr. Vol. 1 (2-6-2020) at 147:15-148:20, 155:4-8.
                           15               138.       CBUSO subsequently produced a handful of documents showing that members of
                           16       CBUSO’s winemaking team had done such tastings of Sublicensees’ wines as follows:
                           17                       a. In 2011, CBUSO winemaking personnel tasted the 2008-vintage Cabernet
                           18                          Sauvignon made by Morlet, Schrader (2 different types), Janzen, and TOR.
                           19                          Anticipated Trial Testimony of N. Cadamatre;
                           20                       b. In 2015, CBUSO winemaking personnel tasted the Macauley 2011 Cabernet Franc
                           21                          and 2010 Cabernet Sauvignon made by Macauley, Paul Hobbs, and Knightsbridge.
                           22                          Anticipated Trial Testimony of N. Cadamatre;
                           23                       c. In 2016, CBUSO winemaking personnel tasted the Carter 2013 Cabernet
                           24                          Sauvignon. Anticipated Trial Testimony of N. Cadamatre.
                           25                       d. In 2017, CBUSO winemaking personnel tasted the 2013 Cabernet Sauvignon
                           26                          made by Schrader, Tor, and Blind Justice. Anticipated Trial Testimony of N.
                           27                          Cadamatre.
                           28
                                                                                      35
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 42 of 59



                                1                   e. In 2018, CBUSO winemaking personnel tasted five (5) different wines made by
                                2                      Schrader Cellars in the 2017 vintage. TX 46 (2018 Competitor Wine Analysis).
                                3                      When asked why CBUSO focused solely on the Schrader 2017 vintage in that
                                4                      tasting, CBUSO’s 30(b)(6) designee, Nova Cadamatre, refused to answer on the
                                5                      basis of attorney-client privilege. Cadamatre Tr. at 203:24-205:9.
                                6                   f. In 2019, CBUSO winemaking personnel tasted the 2019 “The Debate” Cabernet
                                7                      Franc TX 1251 (2019 Competitor Wine Analysis).
                                8           139.       CBUSO does not maintain records of tastings or testing of Sublicensees’ wines in
                                9   any particular location. Cadamatre Tr. at 114:18-115:5, 119:9-10 (“we don’t keep official records
                           10       on these tastings”).
                           11               140.       CBUSO has not tasted or tested the wines made by all the Sublicensees annually in
                           12       a given vintage. Id. at 115:10-22.
                           13               141.       CBUSO’s only purpose in tasting and testing Sublicensees’ wines is “Sheer
                           14       curiosity on [CBUSO’s] part.” Cadamatre Tr. at 192:4-9, 193:5-21.
                           15               142.       CBUSO does not know whether the “regular discussions with the winemakers of
                           16       the sublicencees’ wines” included all of the sublicensees’ winemakers. Id. at 86:20-87:6.
                           17               143.       CBUSO winemaking personnel communicate with various Sublicensees’
                           18       winemakers “[t]ypically, annually,” at RMW’s To Kalon Certification and “general events around
                           19       the Valley: Auction Napa Valley, Premier Napa Valley, places where many of us are together . .
                           20       .” Id. at 87:21-88:9.
                           21               144.       CBUSO does not maintain any list of the sublicensees’ wineries with whom
                           22       members of RMW’s winemaking staff speak regularly about quality assurance or quality
                           23       standards being met. Cadamatre Tr. at 90:17-22.
                           24               145.       CBUSO has never communicated with anyone representing Beckstoffer Vineyards
                           25       about assuring that Sublicensees’ wines meet the quality standards contained in the License
                           26       Agreement. Rather, “all of [CBUSO’s] communications have been directly with the sublicensees
                           27       regarding quality assurance.” Id. at 90:23-91:22.
                           28
                                                                                       36
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 43 of 59



                                1           146.    It was possible that CBUSO did not communicate about quality assurance with
                                2   some of the Sublicensees, but that CBUSO did not know whether that had occurred in any given
                                3   year. See id. at 95:2-13.
                                4           147.    Since 2018 CBUSO has not had conversations with every Sublicensee about
                                5   quality-related issues. See id. at 95:14-20.
                                6           148.    CBUSO has never notified any sublicensee of a potential breach of the License
                                7   Agreement quality standards. Id. at 105:21-106:10, 107:8-110 (“there has not ever been a reason
                                8   to initiate a complaint on a quality standard.”).
                                9           149.    CBUSO has “never set a specific boundary [for Sublicensees’ wine ratings], but . .
                           10       . anything below an 86 would probably make us question. If we saw a repetitive scoring in that
                           11       zone, then that would definitely trigger us to look further into the problem. . . . Consistently, from
                           12       the same reviewer. You can’t compare across reviewers, so it would need to be multiple vintages
                           13       from the same review showing a trend like that.” Id., at 108:10-109:6.
                           14               150.    CBUSO would flag any rating of a Sublicensee’s wine “under 90 points.” Baron
                           15       Tr. at 86:13-20 (CBUSO explained that “flagged,” meant “[i]t would be discussed, I think, with
                           16       Beckstoffer and the CB[USO] wine operations team.” Id. at 87:14-17).
                           17               K. CBUSO Advertising of the Geographic Origin of Its To Kalon-Branded Wines
                           18               151.    In 2004, RMW was acquired by and merged into CBUSO. Dkt. 1 (4:20-cv-0238)
                           19       (Complaint).
                           20               152.    CBUSO owns all right, title, and interest to the To Kalon Marks. By stipulation.
                           21               153.    CBUSO grows grapes from and operates the RMW winery on approximately 549
                           22       acres in Oakville, California (the “RMW Property”). De Vere Tr. Vol. 1 at 80:7-15.
                           23               154.    An estimated 188 acres of the RMW Property is a portion of the Historic To Kalon
                           24       Estate. TX 57 (De Vere Ex. 21 (12-20-19 Depo.))
                           25               155.    The remaining approximately 361 acres of the RMW Property was not a part of
                           26       the Historic To Kalon Estate. TX 57 (De Vere Ex. 21 (12-20-19 Depo.))
                           27               156.    From at least 2014-2019, RMW wines labeled with To Kalon were not made from
                           28
                                                                                        37
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 44 of 59



                                1   at least 95% of grapes sourced from the historic To Kalon Estate portion of the RMW Property.
                                2   TX 54 (Interrogatory No. 10).
                                3           157.    From at least 2014-2019, CBUSO advertised wines labeled with To Kalon as
                                4   being 100% sourced from the Historic To Kalon Estate, but they were not. TX 1668 (Seethoff
                                5   Decl., Exh. A. (Dkt. 62-60, at 3)); Id. (Workman Ex. 45 (CBUSO007111)); TX 32 (Workman Ex.
                                6   49 (CBUSO006440)); TX 69 (Ex. 71 to Reibstein Depo. (2015 Winemaker Notes)); see also TX
                                7   25, 27, 33, 49, 70-71 (Bhatti Decl in Support of PI, Exs. 49-52, 54, 56).
                                8           158.    From at least 2014-2019, RMW advertised that its so-called “To Kalon Vineyard”
                                9   was all part of the Historic To Kalon Estate, but it was not. TX 32 (Workman Ex. 49
                           10       (CBUSO006440 at 48)); TX 72 (Ex. L to FAC (To Kalon Vineyard Website)); TX 73 (Ex. M to
                           11       FAC); TX 57 (Ex. O to FAC).
                           12               159.    Considering both apportionment and deductible expenses, CBUSO’s profits from
                           13       the sales of To Kalon branded wines during the four years prior to the filing of TVH’s complaint
                           14       are between $2.8 million and $4.8 million. Jarosz 1-8-20 Report, at ¶ 20.
                           15               L. TVH Cultivates Premium Wine Grapes on Part of the Historic To Kalon Estate
                                               That Become Wine
                           16
                                            160.    TVH grows grapes from and operates its winery on a portion of the Historic To
                           17
                                    Kalon Estate, an estimated 15 acres of land. See TX 10; Miltenberger Report at par. 53.
                           18
                                            161.    TVH’s vineyard designated by TVH as “Block 8” is located on the 15-acre portion
                           19
                                    of the Historic To Kalon Estate. TVH currently grows cabernet sauvignon grapes at its Block 8.
                           20
                                    TX 10 (Declaration of Jon Webb, Ex. 2 “Land Survey”).
                           21
                                            162.    TVH did not discover that it grows grapes and operates its winery on a portion of
                           22
                                    the Historic To Kalon Estate until four years prior to filing a Complaint in this action. Nickel Tr.
                           23
                                    Vol 1. 25:25-26:10.
                           24
                                            163.    TVH seeks to use the term “H.W. Crabb’s To Kalon Vineyard” to describe the
                           25
                                    geographic origin of wine produced from grapes grown on TVH’s portion of the Historic To
                           26
                                    Kalon Estate. Nickel Tr. Vol. 1 at 168:7-169:11; Frost Rebuttal Report at par. 4.
                           27
                                            164.    TVH seeks to refer to “To Kalon” to describe the historical association between
                           28
                                                                                     38
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 45 of 59



                                1   TVH, Crabb, and the Churchill’s To Kalon Vineyard Company. See, e.g., TX 86, 88, 89, 90 (back
                                2   label photos).
                                3           165.     The primary brand – “THE VINEYARD HOUSE” – is at the top of the Block 8
                                4   Cab label in the largest typeface, and the geographic origin – “H.W. Crabb’s To Kalon Vineyard,
                                5   Oakville, Napa Valley” – is located at the lower portion of the label, in much smaller typeface
                                6   than the TVH house trademark. See TX 85 (photos of front label).
                                7           166.     In December 2019, TVH used the term To Kalon in an advertising letter it sent to
                                8   its wine club members to refer to its 2015 vintage of Block 8 Cab. Nickel Tr. Vol 1 at 49:14-25.
                                9           167.     TVH made a 2015 Estate Blend Cabernet Sauvignon, a 2015 Block 8 Cabernet
                           10       Sauvignon, and a 2015 Estate Cabernet Franc for which the bottles originally had the words,
                           11       “H.W. Crabb’s To-Kalon Vineyard” silkscreened onto the bottles as part of the front label. TX
                           12       1302 (photos).
                           13               168.     Before selling and delivering any of the bottles of the 2015 Cabernet Sauvignon
                           14       and Cabernet Franc wines, TVH covered the reference to “To-Kalon” on the front label with
                           15       “Hermosa Valley” pending the outcome of the trial. Nickel Tr. Vol. 1 at 114:8-11.
                           16               169.     Miscommunication among operations personnel caused TVH to inadvertently sell
                           17       231 bottles of 2015 wines that refer to “To Kalon” on the back label, which accounted for
                           18       $41,260.42 in total sales. Nickel Tr. Vol. 2 at 174:13-175:18.
                           19               170.     TVH removed all other references to “To Kalon” in conjunction with wine, and
                           20       none of the 2015 wine bottles sold since the injunction have had any reference to To Kalon on the
                           21       front label. Nickel Tr. Vol. 2 at 164:9-175:18.
                           22               171.     TVH’s use of the term “To Kalon” is not likely to cause confusion among ordinary
                           23       consumers of TVH’s wine as to the source, sponsorship, affiliation, or approval of such wine, as
                           24       determined by an Eveready survey undertaken by Ford Bubala & Associates. See TX 12.
                           25                                           CONCLUSIONS OF LAW
                           26               172.     Based on the above findings of fact, the court makes the following conclusions of
                           27       law:
                           28
                                                                                      39
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 46 of 59



                                1           A. TVH’s Claim for Declaratory Relief Regarding Fair Use
                                2           173.     TVH seeks a declaration that TVH has the right to use the name “To Kalon”

                                3   because it falls within the Fair Use Doctrine under 15 U.S.C. §§ 1114, 1115, and 1125(a). TVH

                                4   shall have the right to use the name To Kalon if (a) the name “To Kalon” is descriptive of

                                5   geographic origin, and (b) TVH used the name “To Kalon” fairly and in good faith only to

                                6   describe the goods or their geographic origin. Dkt. 98 (“TVH’s Second Claim”) (citing 15 U.S.C.

                                7   § 1115(b)(4)).

                                8           174.     The Lanham Act adopts a certain leniency for fair use. KP Permanent Make-Up,

                                9   Inc. v. Lasting Impression I, Inc., 543 U.S. 111, 122 (2004). “If any confusion results, that is a

                           10       risk the plaintiff accepted when it decided to identify its product with a mark that uses a well-

                           11       known descriptive phrase.” Id.

                           12               175.     The focus of the Court’s fair use inquiry is on TVH’s use of the name To Kalon,

                           13       not on how CBUSO uses the name. See Car-Freshner Corp. v. S.C. Johnson & Son, Inc., 70 F.3d

                           14       267, 36 U.S.P.Q.2d 1855 (2d Cir. 1995)

                           15               176.     A junior user can use another’s registered trademark so long as it is in a non-

                           16       trademark, geographical sense. 2 McCarthy on Trademarks and Unfair Competition § 14:17 (5th

                           17       ed. September 2020 Update) (hereafter “McCarthy on Trademarks”); see Oaklawn Jockey Club,

                           18       Inc. v. Kentucky Downs, LLC, 184 F. Supp. 3d 572, 578 (W.D. Ky. 2016), aff’d, 687 Fed. Appx.

                           19       429 (6th Cir. 2017) (“Defendants are protected by the fair use defense when describing where an

                           20       event took place, even when the location described is most commonly conveyed using a

                           21       registered trademark.”).

                           22               177.     Producers of goods that are located in a specific place have a limited right to tell

                           23       purchasers of their location. McCarthy on Trademarks, at § 14:12; see Sazerac Brands, LLC v.

                           24       Peristyle, LLC, 892 F.3d 853, 855 (6th Cir. 2018) (affirming judgment for defendant who used

                           25       Old Taylor Distillery to describe its location).

                           26               178.     15 U.S.C. § 1115(b)(4) allows a fair use for trademarks that describe “the

                           27       geographic origin” of a junior trademark user’s product. Oaklawn Jockey Club, Inc., 184 F. Supp.

                           28
                                                                                       40
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 47 of 59



                                1   3d at 578; see 15 U.S.C. § 1115(b)(4); see also Sazerac Brands, LLC v. Peristyle, LLC, 892 F.3d
                                2   at 855-859 (references were descriptive and geographic because they “referred to Old Taylor to
                                3   pinpoint the historic location where [the distiller] planned to make a new bourbon, not to brand
                                4   that bourbon.”).
                                5           179.    The Court finds that the name “To Kalon” is descriptive of geographic origin. The
                                6   Court finds that TVH has used the name “To Kalon” fairly and in good faith only to describe the
                                7   wine and its geographic origin. TVH thus has the fair use right to describe the geographic origin
                                8   of its wine – i.e., that the grapes used to make the Block 8 Cab were grown on a portion of the
                                9   Historic To Kalon Estate, using “H.W. Crabb’s To Kalon Vineyard” as a single-vineyard
                           10       designation on the front label of its wine bottle, using “To Kalon” and “To Kalon Vineyard” to
                           11       describe TVH’s historic association with Crabb’s Historic To Kalon Estate on the back label.
                           12       PFF Nos. 4-10, 17-18, 21, 28-79, 83-100, PCL Nos.173-178.
                           13               180.    To address any possible risk of confusion, the Court may order TVH to use a
                           14       disclaimer, such as “TVH is not affiliated with Robert Mondavi Winery or Beckstoffer
                           15       Vineyards” whenever it uses “To Kalon Vineyard” as a single-vineyard designation on the front
                           16       label of its wine. See TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 829 (9th Cir. 2011);
                           17       Adray v. Adray–Mart, 76 F.3d 984, 990–91 n. 7 (9th Cir.1995); and see also Oracle Corp. v.
                           18       Light Reading, Inc., 233 F. Supp. 2d 1228, 1232 (N.D. Cal. 2002) (the defendant ordered to state
                           19       it “is not affiliated with” the defendant).
                           20               B. TVH’s Claim for Declaratory Relief Regarding Fraud and Cancellation
                           21               181.    CBUSO’s TO KALON and TO KALON VINEYARD trademarks should be
                           22       cancelled if:
                           23                       a.      CBUSO’s predecessor-in-interest RMW misrepresented a material fact to
                           24       the USPTO in the trademark application process, and
                           25                       b.      RMW knew that such misrepresentations were false when it made them,
                           26       and
                           27                       c.      RMW made such misrepresentations intending to induce the USPTO to
                           28
                                                                                    41
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 48 of 59



                                1   reasonably rely on them, and
                                2                   d.     The USPTO reasonably relied on RMW’s misrepresentations.
                                3   Dkt. 98 (“TVH’s Second Claim”) (citing 15 U.S.C. § 1115(b) (1); OTR Wheel Engineering v.
                                4   West WW Srvs., 897 F. 3d 1008, 1020 (9th Cir. 2020)); see also Robi v. Five Platters, Inc., 918
                                5   F.2d 1439, 1444 (9th Cir. 1990).
                                6   Misrepresentation of Material Fact.
                                7           182.    To constitute ‘fraud,’ the knowing misrepresentation to the PTO must be
                                8   “material” in the sense that but for the misrepresentation, the federal registration either would not
                                9   or should not have issued. McCarthy on Trademarks, at § 31:67; see also Gaffrig Performance
                           10       Indus., Inc. v. Livorsi Marine, Inc., 2003 WL 23144859, at *14 (N.D. Ill. 2003)
                           11       (misrepresentation material because without it, “the federal registration should not, or would not,
                           12       have been issued.”); Alyn v. S. Land Co., LLC, 2016 WL 7451546, at *5 (M.D. Tenn. 2016)
                           13       (misrepresentation material because “PTO likely would have refused to register marks if the
                           14       applicant had indicated the applied-for mark was a term with geographical significance.”).
                           15       Knowledge of Falsity and Intent.
                           16               183.    “Direct evidence of deceptive intent is rarely found; state of mind and intent must
                           17       usually be proven by circumstantial evidence.” McCarthy on Trademarks, at § 31:66; see In re
                           18       Bose Corp., 580 F.3d 1240, 1246 (Fed. Cir. 2009) (the challenger must “point to evidence to
                           19       support an inference of deceptive intent” to satisfy clear and convincing standard. When drawing
                           20       an inference of intent, “the involved conduct, viewed in light of all the evidence ... must indicate
                           21       sufficient culpability to require a finding of intent to deceive.” (citations omitted)); Tokidoki, LLC
                           22       v. Fortune Dynamic, Inc., 2009 WL 2366439, at *11 (C.D. Cal. 2009), aff'd, 434 F. App'x 664
                           23       (9th Cir. 2011), opinion withdrawn and superseded, 473 F. App'x 522 (9th Cir. 2011), and aff'd,
                           24       473 F. App'x 522 (9th Cir. 2011) (“[A]n applicant or registrant may not make a statement he/she
                           25       knew or should have known was false or misleading.”); see also Swiss Watch International, Inc.
                           26       v. Federation of the Swiss Watch Industry, 101 U.S.P.Q.2d 1731 (T.T.A.B. 2012) (“[M]aking a
                           27       statement that, while true, gives only part of the story” can demonstrate falsity and intent.);
                           28
                                                                                     42
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 49 of 59



                                1   General Electro Music Corp. v. Samick Music Corp., 19 F.3d 1405, 30 USPQ2d 1149, 1154 (Fed.
                                2   Cir. 1994) (“[the submission of false or misleading statements] usually will support the
                                3   conclusion ... of an intentional scheme to deceive the PTO”). Fraudulent intent is properly
                                4   inferred where it is the “single most reasonable inference able to be drawn from the evidence”
                                5   presented at trial. See Star Sci., Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1366 (Fed. Cir.
                                6   2008).
                                7            184.   A deliberate omission of material information that an applicant has a duty to
                                8   disclose can support a cancellation claim based on fraud. See Caymus Vineyards v. Caymus
                                9   Medical Inc., 107 U.S.P.Q.2d 1519, 2013 WL 3984638 (T.T.A.B. 2013) (in response to
                           10       Examiner's question if the term CAYMUS for wine had a geographical significance, the
                           11       applicant's attorney misled the Examiner in telephone conversation.).
                           12                185.   In determining intent, all information available to the applicant must inform the
                           13       response to a PTO office action. See Allstate Insurance Co. v. Healthy America Inc., 9 USPQ2d
                           14       1663 (T.T.A.B. 1988) (attorney may sign corporate client's interrogatory responses without
                           15       personal knowledge of the information contained therein, but responses must be based on
                           16       information available to client itself).
                           17       Reasonable Reliance.
                           18                186.   A finding that the representation was material also logically supports a finding that
                           19       the USPTO reasonably relied on the representation. Reasonable reliance is shown if a reasonable
                           20       examining PTO attorney would have relied on the material fact and considered such a fact in
                           21       making the overall decision as to whether to grant the application. See OTR Wheel Engineering,
                           22       Inc. v. West Worldwide Services, Inc., 897 F.3d 1008, 1021 (9th Cir. 2018).
                           23                187.   TVH has established by clear and convincing evidence that CBUSO’s
                           24       predecessor-in-interest RMW fraudulently misrepresented a material fact to the USPTO in the
                           25       trademark application process, namely that To Kalon had no then-present meaning or significance
                           26       in the wine industry and that the USPTO reasonably relied on that misrepresentation. The Court
                           27       finds and declares that CBUSO’s TO KALON and TO KALON VINEYARD trademarks are
                           28
                                                                                     43
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 50 of 59



                                1   cancelled based on fraud. PFF Nos.77-100, PCL Nos.181-186.
                                2           C. TVH’s Claim for False Advertising and False Designation of Origin, 15 U.S.C. §
                                               1125(a)
                                3
                                            188.    TVH asserts that CBUSO’s use of the name To Kalon related to the sale of wine
                                4
                                    products that are not at least 95 percent sourced from the historic To Kalon Estate constitutes
                                5
                                    false advertising and false designation of origin under the Lanham Act, 15 U.S.C. § 1125(a). Dkt.
                                6
                                    98 (“TVH’s First Claim”) (citing 15 U.S.C. § 1125(a) and Alfasigma USA, Inc. v. First Databank,
                                7
                                    Inc. 398 F.Supp.3d 578 (N.D. Cal. 2019)).
                                8
                                            189.    CBUSO shall be liable for false advertising and false designation of origin under
                                9
                                    15 U.S.C. § 1125(a) if:
                           10
                                                    a.      CBUSO used in commerce (i) a name, or (ii) any false designation of
                           11
                                    origin, false or misleading description of fact, or (iii) a false or misleading representation that is
                           12
                                    likely to cause confusion, mistake, or deceive as to the origin, sponsorship, or approval of goods;
                           13
                                    or
                           14
                                                    b.      In commercial advertising or promotion, misrepresents the nature,
                           15
                                    characteristics, qualities, or geographic origin of goods, and
                           16
                                                    c.      TVH believes that it is likely to be damaged by such act. Dkt. 98, supra.
                           17
                                            190.    The Lanham Act forbids a misrepresentation of the “geographic origin” of goods.
                           18
                                    15 U.S.C. § 1125(a). A misrepresentation of “geographic origin” includes “geographic origin and
                           19
                                    commercial (trademark identifying) origin.” McCarthy on Trademarks, at § 27:49; see also
                           20
                                    Scotch Whiskey Assoc. v Consolidated Distilled Products, Inc. (1981, ND Ill) 210 USPQ 639.
                           21
                                    (“Specifically, plaintiff contends that the Loch-A-Moor mark falsely describes the product as
                           22
                                    having Scotland as its place of origin.”).
                           23
                                            191.    If the challenged ad is found to be literally false on its face, then actual deception
                           24
                                    is presumed. McCarthy on Trademarks, at § 27:36 (citing Merck Eprova AG v. Gnosis S.p.A., 760
                           25
                                    F.3d 247, 257, 111 U.S.P.Q.2d 1950 (2d Cir. 2014) (“Once literal falsity … was proved, no
                           26
                                    further evidence of actual consumer confusion was necessary.”)).
                           27
                                            192.    In commercial advertising or promotion of its To Kalon-branded wines, CBUSO
                           28
                                                                                      44
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 51 of 59



                                1   misrepresented the geographic origin of its wines and TVH has shown that it is likely to be
                                2   damaged by CBUSO’s misrepresentations. PFF Nos.151-159, PCL Nos.188-191. Accordingly,
                                3   the Court finds that CBUSO is liable for false advertising and false designation of origin under 15
                                4   U.S.C. § 1125(a).
                                5             D. TVH’s Claims for False Advertising and Unfair Competition (California State
                                                 Law)
                                6
                                              193.   TVH asserts that CBUSO’s use of the To Kalon marks constitutes false advertising
                                7
                                    and unfair competition under California state law. Dkt. 98 (“TVH’s Third Claim” and “TVH’s
                                8
                                    Fourth Claim”).
                                9
                                              194.   “Claims of unfair competition and false advertising under California’s False
                           10
                                    Advertising Law (‘FAL’) and California’s Unfair Competition Law (‘UCL’) are ‘substantially
                           11
                                    congruent’ to claims under the Lanham Act.” RingCentral, Inc. v. Nextiva, Inc., 2020 WL
                           12
                                    4039322, at *2 (N.D. Cal. 2020); Walker & Zanger, Inc. v. Paragon Indus., Inc., 549 F. Supp. 2d
                           13
                                    1168, 1182 (N.D. Cal. 2007) (“Here, AirHawk has adequately alleged false advertising in
                           14
                                    violation of the Lanham Act. Accordingly, for the same reasons discussed supra, AirHawk has
                           15
                                    also adequately alleged violation of the UCL.”)).
                           16
                                              195.   The UCL prohibits “any unlawful, unfair or fraudulent business act or practice and
                           17
                                    unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.
                           18
                                              196.   “California’s FAL prohibits the dissemination of any advertising ‘which is untrue
                           19
                                    or misleading.’” LegalForce RAPC Worldwide P.C. v. UpCounsel, Inc., No. 18-CV-02573-YGR,
                           20
                                    2019 WL 160335, at *10 (N.D. Cal. 2019) (citing Cal. Bus. & Prof. Code § 17500; In re Sony
                           21
                                    Gaming Networks & Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 985–86 (S.D. Cal.
                           22
                                    2014)).
                           23
                                              197.   Because TVH’s FAL and UCL claims are based entirely on conduct that forms the
                           24
                                    basis of its Lanham Act claim, TVH’s state law claims rise and fall with TVH’s Lanham Act
                           25
                                    claim. See LegalForce RAPC Worldwide P.C., supra, 2019 WL 160335, at *11.
                           26
                                              198.   TVH must show at least a “trifle of injury,” in that its inability to use the To Kalon
                           27
                                    geographic name has caused it lost business and lost business opportunities. See LegalForce
                           28
                                                                                      45
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 52 of 59



                                1   RAPC Worldwide P.C., supra, 2019 WL 160335, at *12 (“The Court concludes that allegations of
                                2   ‘plaintiffs' . . . lost business and decrease in business value, in the overall context of the FAC and
                                3   its allegations of wrongfully denied business opportunities, suffice to plead standing under the
                                4   UCL’s expansive standing doctrine. Because these allegations also suffice for pleading injury in
                                5   fact under Article III.”).
                                6           199.    The Court finds that CBUSO’s use of the To Kalon marks constitutes false
                                7   advertising and unfair competition under California state law. PFF Nos.151-159, PCL Nos.193-
                                8   198.
                                9           E. CBUSO’s Affirmative Defenses
                           10               200.    In defense against TVH’s equitable claims, CBUSO asserts the affirmative
                           11       defenses of laches, estoppel, and unclean hands, each of which is discussed below:
                           12       Laches and Estoppel
                           13               201.    CBUSO claims that TVH’s First Claim for Relief is barred by the doctrine of
                           14       laches and estoppel based on TVH’s long history and awareness of CBUSO and its use and
                           15       ownership of the TO KALON and TO KALON VINEYARD marks. Dkt. 98 (See CBUSO’s
                           16       Affirmative Defenses to TVH’s First Claim for Relief.”) A presumption of laches arises in a
                           17       Lanham Act claim where the TVH filed suit more than four years after it knew or should have
                           18       known of its claim, and TVH’s delay was unreasonable. Ibid; (citing Pinkette Clothing, Inc. v.
                           19       Cosmetic Warriors Limited, 894 F.3d 1015, 1025 (9th Cir. 2018); Jarrow Formulas, Inc. v.
                           20       Nutrition Now, Inc., 304 F.3d 829, 835 (9th Cir. 2002)).
                           21               202.    To establish laches, CBUSO bears the burden of proving that “(1) [TVH’s] delay
                           22       in filing suit was unreasonable, and (2) [CBUSO] would suffer prejudice caused by the delay if
                           23       the suit were to continue.” Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 838 (9th
                           24       Cir.), cert. denied, 537 U.S. 1047 (2002). “A court must find both factors for a suit or remedy to
                           25       be barred by laches.” Au-Tomotive Gold Inc. v. Volkswagen of Am., Inc., 603 F.3d 1133, 1139
                           26       (9th Cir. 2010).
                           27               203.    An equitable estoppel defense shall apply when: (1) TVH knew the defendant was
                           28
                                                                                     46
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 53 of 59



                                1   selling a potentially infringing product; (2) TVH’s actions or failure to act led CBUSO to
                                2   reasonably believe that TVH did not intend to enforce its trademark right against the CBUSO; (3)
                                3   CBUSO did not know that TVH actually objected to the sale of its potentially infringing product;
                                4   and (4) due to its reliance on the TVH’s actions, CBUSO will be materially prejudiced if TVH is
                                5   allowed to proceed with its claim. Dkt. 98 (See CBUSO’s Affirmative Defenses to TVH’s First
                                6   Claim for Relief.”) (citing 3M Co. v. Rollit, LLC, 2008 WL 8820473, at *5 (N.D. Cal. 2008)).
                                7           204.    “Where any one of the elements of equitable estoppel is absent, the claim must
                                8   fail.” Am. Casualty Co. v. Baker, 22 F.3d 880, 892 (9th Cir. 1994).
                                9           205.    CBUSO’s laches and estoppel defenses are based on the same theories and facts.
                           10       Dkt. 98 (See CBUSO’s Affirmative Defenses to TVH’s First Claim for Relief.”); see also
                           11       McCarthy on Trademarks, at § 32:105 (”An estoppel can be created by a plaintiff's knowing
                           12       acquiescence in defendant's activities, or by an unreasonable delay coupled with prejudice,
                           13       creating an estoppel by laches.”); Cyclone USA, Inc. v. LL&C Dealer Servs., LLC, 2007 WL
                           14       9662337, at *6 (C.D. Cal. 2007) (“To properly understand the defense of estoppel in the context
                           15       of a federal trademark infringement claim it is necessary to discuss it along with the defenses of
                           16       laches and acquiescence to which it is closely related.”). E. & J. Gallo Winery v. Pasatiempos
                           17       Gallo, S.A., 905 F. Supp. 1403, 1414 (E.D. Cal. 1994) (“Estoppel by acquiescence includes the
                           18       two elements of laches ... and adds [a third element].”)
                           19               206.    CBUSO has failed to carry its burden to show unreasonable delay and prejudice
                           20       resulting from TVH’s alleged delay in bringing the declaratory relief action. PFF Nos. 4-10, 17-
                           21       19, PCL Nos. 200-205. Therefore, the Court finds TVH’s claims are not barred by laches or
                           22       estoppel.
                           23       Unclean Hands
                           24               207.    CBUSO asserts unclean hands as an affirmative defense. Dkt. 98 (See CBUSO’s
                           25       Affirmative Defenses to TVH’s First Claim for Relief.”). An unclean hands defense shall apply
                           26       if: “(1) TVH’s conduct is inequitable; and (2) “that the conduct relates to the subject matter of
                           27       [TVH’s] claims.” Ibid. (citing Fuddruckers, Inc. v. Doc's B.R. Others, Inc., 826 F.2d 837, 847
                           28
                                                                                    47
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 54 of 59



                                1   (9th Cir.1987).).
                                2           208.    “[W]here the law invoked by plaintiff is really for the protection of the public,
                                3   unclean hands is not a defense.” McCarthy on Trademarks at § 31:53. To prevail on an unclean
                                4   hands defense in a trademark action, a defendant must demonstrate unclean hands by “clear,
                                5   convincing evidence.” TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 833 (9th Cir.2011).
                                6           209.    “’Bad intent is the essence of the defense of unclean hands.’” Cochran Firm, P.C.
                                7   v. Cochran Firm Los Angeles LLP, 641 F. App'x 749, 750 (9th Cir. 2016); citing Japan Telecom,
                                8   Inc. v. Japan Telecom Am. Inc., 287 F.3d 866, 870 (9th Cir.2002).
                                9           210.    CBUSO has not satisfied its heighted burden of proof to establish with clear and
                           10       convincing evidence that TVH acted in bad faith and with unclean hands. PFF Nos. 1-171, PCL
                           11       Nos. 207-209. Therefore, the Court finds TVH’s claims are not barred by laches or estoppel.
                           12               F. CBUSO’s Claim for Trademark Infringement
                           13               211.    CBUSO bears the burden of proof on the following elements of the asserted
                           14       trademark infringement claim: (1) CBUSO owns a valid, protectable trademark, and (2) TVH
                           15       used the name To Kalon on wine products without CBUSO’s consent, and (3) Such use was in a
                           16       manner likely to cause confusion among ordinary consumers as to the source, sponsorship,
                           17       affiliation, or approval of such wine. To show a likelihood of confusion on a trademark
                           18       infringement claim, the trademark owner must establish that (1) it has a protected ownership
                           19       interest in the subject mark, and (2) the accused infringer’s use of a similar mark is likely to cause
                           20       consumer confusion, thereby infringing CBUSO’s rights. Dkt. 98 (See CBUSO’s First Claim)
                           21       (citing Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1124 (9th Cir. 2014); Dep’t of Parks &
                           22       Rec. v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1124 (9th Cir. 2006); E & G Gallo Winery v.
                           23       Gallo Cattle Co., 967 F.2d 1280, 1290 (9th Cir. 1992)); see also Equinox Hotel Mgmt., Inc. v.
                           24       Equinox Holdings, Inc., 2018 WL 659105, at *1 (N.D. Cal. 2018) (citing Adobe Sys., Inc. v.
                           25       Christenson, 809 F.3d 1071, 1081 (9th Cir. 2015) (“trademark holder must show that the
                           26       defendant’s use of its trademark ‘is likely to cause confusion, or to cause mistake, or to deceive’”)
                           27       (quoting Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025,
                           28
                                                                                     48
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 55 of 59



                                1   1030 (9th Cir. 2010)); citing also 9th Cir. Model Jury Instruction 15.6 Infringement—Elements
                                2   and Burden of Proof—Trademark (updated July 2017)).
                                3            212.   [Alternative 1] Based on the conclusion of law and findings of fact addressed
                                4   above, finding cancellation of CBUSO’s trademarks on the grounds of fraud, CBUSO cannot
                                5   carry its burden to a valid, protectable trademark. As such, CBUSO’s trademark infringement
                                6   claim fails as a matter of law. PFF Nos. 73-100, PCL No.181-187.
                                7            213.   [Alternative 2] Based on the conclusion of law and findings of fact addressed
                                8   above, declaring that TVH has a fair use right to use the terms To Kalon as specified above, TVH
                                9   has also carried its burden on its fair use affirmative defense and CBUSO’s trademark
                           10       infringement claim fails as a matter of law. PFF Nos..4-10, 17-18, 21, 28-79, 83-100, PCL
                           11       No.173-178.
                           12                214.   [Alternative 3] TVH asserts an affirmative defense based on abandonment by
                           13       naked licensing. TVH shall have no liability for using the name To Kalon if: (1) CBUSO
                           14       licensed the use of the TO KALON AND TO KALON VINEYARD trademarks and (2) CBUSO
                           15       failed to adequately control the quality of goods produced by its licensees and sub-licensees. Dkt.
                           16       98 (TVH’s Affirmative Defenses to CBUSO’s First Claim) (citing Barcamerica Int'l USA Tr. v.
                           17       Tyfield Importers, Inc., 289 F.3d 589, 595-96 (9th Cir. 2002)).
                           18                215.   TVH shall have no liability for using the name To Kalon if the trademarks were
                           19       abandoned by naked licensing. Barcamerica Intern. USA Trust v. Tyfield Importers, Inc., 289
                           20       F.3d at 595–96; see FreecycleSunnyvale v. Freecycle Network, 626 F.3d 509, 515 (9th Cir.2010);
                           21       Monster, Inc. v. Dolby Labs. Licensing Corp., 920 F. Supp. 2d 1066, 1076 (N.D. Cal. 2013); see
                           22       also SinCo Techs. Pte Ltd. v. SinCo Elecs. (Dongguan) Co., 2020 WL 906721, at *3 (N.D. Cal.
                           23       Feb. 25, 2020) (“Whether SinCo actually controlled the quality of XingKe’s products is
                           24       contested. Likewise, it is up to the jury to decide if SinCo’s reliance on XingKe’s quality control
                           25       was reasonable.”); Bluetooth SIG, Inc. v. FCA US LLC, 2020 WL 2794632, at *13 (W.D. Wash.
                           26       2020).
                           27                216.   Naked licensing is a defense to trademark infringement based on the theory that “if
                           28
                                                                                    49
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 56 of 59



                                1   a trademark owner fails to control the quality of the goods and services sold under that trademark
                                2   by its licensees, the trademark may cease to function as a symbol of quality and source for
                                3   consumers and effectively be considered to have been abandoned.” Monster, Inc., 920 F. Supp.
                                4   2d at 1076; citing FreecycleSunnyvale, 626 F.3d at 515-16 (citing Barcamerica Intern. USA
                                5   Trust, 289 F.3d at 595–96 and 3 McCarthy on Trademarks and Unfair Competition § 18:48 (4th
                                6   ed.)). “Thus, the naked licensing claim is fundamentally a claim that the trademark is no longer
                                7   valid and enforceable because of the licensor’s neglect in policing its use.” Id.
                                8           217.    CBUSO will have abandoned its trademarks if CBUSO licensed the use of the TO
                                9   KALON AND TO KALON VINEYARD trademarks and CBUSO failed to adequately control
                           10       the quality of wines produced by its licensees and sub-licensees. Barcamerica Int'l USA Tr., 289
                           11       F.3d 589 at 595-96. The controlling case on naked licensing in the wine industry is Barcamerica:
                           12                       . . . in this case we deal with a relatively simple product: wine.
                                                    Wine, of course, is bottled by season. Thus, at the very least, one
                           13                       might have expected [the licensor] to sample (or to have some
                                                    designated wine connoisseur sample), on an annual basis, in some
                           14                       organized way, some adequate number of bottles of the [licensee’s]
                                                    wines which were to bear [the licensor]’s mark to ensure that they
                           15                       were of sufficient quality to be called “Da Vinci.” But [the licensor]
                                                    did not make even this minimal effort.
                           16
                                    Barcamerica, 289 F.3d at 598. Id.
                           17
                                            218.    The Ninth Circuit has thus defined the “minimal effort” that a wine trademark
                           18
                                    licensor must make to control the quality of a licensee’s wines to avoid a finding of naked license
                           19
                                    as follows:
                           20
                                                   A knowledgeable person (“connoisseur”) must sample
                           21
                                                   on an annual basis
                           22
                                                   in some organized way,
                           23
                                                   some adequate number of bottles of the licensee’s wines
                           24
                                                   to ensure they are of sufficient quality to carry the licensed mark.
                           25
                                            219.    The Court finds that TVH has established that CBUSO has abandoned the
                           26
                                    trademark by naked licensing. RMW and CBUSO have engaged in naked licensing by failing to
                           27
                                    monitor and control the quality of wines produced by Sublicensees and sold under the License
                           28
                                                                                     50
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 57 of 59



                                1   Agreement and have thus abandoned the To Kalon marks. PFF Nos.111-150, PCL Nos.214-218.
                                2   Therefore, CBUSO’s trademark infringement claim fails as a matter of law.
                                3           G. Sleekcraft Analysis
                                4           220.    [Alternative 4] The focus of the trial is on the third element, likelihood of
                                5   confusion. “The core element of trademark infringement is the likelihood of confusion, i.e.,
                                6   whether the similarity of the marks is likely to confuse customers about the source of the
                                7   products.” Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d 1036, 1053–54 (9th Cir.
                                8   1999) (citations and internal quotations omitted). “The core element of trademark infringement is
                                9   [p]rotecting against a likelihood of confusion, which helps to ensur[e] that owners of trademarks
                           10       can benefit from the goodwill associated with their marks and ‘that consumers can distinguish
                           11       among competing producers.’” Equinox Hotel Mgmt., Inc., at *1, citing Adobe Systems, 809 F.3d
                           12       at 1081 (internal quotations and citations omitted).
                           13               221.    In AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341, 348–49 (9th Cir. 1979), the Ninth
                           14       Circuit set forth an eight-factor test “intended to guide the court in assessing the basic question of
                           15       likelihood of confusion.” E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1290 (9th Cir.
                           16       1992). The “Sleekcraft factors” are as follows: “1) strength of the mark; 2) proximity of the
                           17       goods; 3) similarity of the marks; 4) evidence of actual confusion; 5) marketing channels used; 6)
                           18       type of goods and the degree of care likely to be exercised by the purchaser; 7) defendant’s intent
                           19       in selecting the mark; and 8) likelihood of expansion of the product lines.” Dkt. 98 (CBUSO’s
                           20       First Claim) (citing Sleekcraft, 599 F.2d at 348-49).
                           21               222.    After evaluating the evidence and the factors that are most pertinent to this
                           22       particular case along with the other evidence related to likelihood of confusion, the Court finds
                           23       that CBUSO has not carried its burden on its claims for trademark infringement. PFF Nos.101-
                           24       110, 159-171, PCL Nos.191-192.
                           25               H.      CBUSO’s Remaining Claims
                           26               223.    CBUSO’s remaining claims against TVH are for unfair competition under the
                           27       Lanham Act, 15 U.S.C. § 1125(a), false advertising and designation of origin under the Lanham
                           28
                                                                                     51
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 58 of 59



                                1   Act, 15 U.S.C. § 1125(a), trademark infringement under California common law, unfair
                                2   competition under California common law, and unfair competition under California state law.
                                3   Dkt. 98 (CBUSO’s Second, Third, Fourth, and Fifth Claims). These remaining claims all rely
                                4   upon the existence of an enforceable trademark and a finding that TVH has no right to use the
                                5   term To Kalon in connection with the sale of its wines. Dkt. 98 (CBUSO’s Second, Third, Fourth,
                                6   and Fifth Claims). Based on the conclusions stated above, the Court finds that TVH is not liable
                                7   for these claims. PFF Nos. 1-171, PCL Nos.173-222.
                                8           I. TVH’s Request for Disgorgement of Profits
                                9           224.    Plaintiff seeks disgorgement of CBUSO’s profits obtained in the sale of wine
                           10       labeled To Kalon where less than 95% of the grapes used in making that wine come from the To
                           11       Kalon Estate. 15 U.S.C. § 1117(a). PFF Nos. 151-159, PCL Nos.188-191.
                           12               225.    Any conclusion of law herein that is actually a finding of fact shall be so
                           13       considered and construed. Tri–Tron International v. Velto, 525 F.2d 432, 435–36 (9th Cir. 1975).
                           14
                                            Respectfully submitted,
                           15
                                    DATED: September 30, 2020                     BUCHALTER
                           16                                                     A Professional Corporation
                           17

                           18                                                      By: /s/ Jeff Judd
                                                                                                    JEFFREY M. JUDD
                           19                                                                        PETER H. BALES
                                                                                                       Attorneys for
                           20                                                                     THE VINEYARD HOUSE
                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                                     52
      BUCHALTER
A PROFES SION AL CORPORAT ION
                                      [TVH’s CORRECTED PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW - CASE NO.
       SAN FR ANCISCO
                                                                     4:19-cv-1424-YGR
                                    BN 41821858v2
                                    Case 4:19-cv-01424-YGR Document 193 Filed 09/30/20 Page 59 of 59



                                1
                                                                     CERTIFICATE OF SERVICE
                                2
                                            The undersigned certifies that
                                3

                                4                 [TVH’S CORRECTED PROPOSED]                   FINDINGS     OF    FACT     AND
                                5                  CONCLUSIONS OF LAW
                                    were served electronically upon the following parties by email on this 30 th day of September,
                                6
                                    2020.
                                7

                                8   Timothy J. Carlstedt
                                    (tcarlstedt@huntonak.com)
                                9   HUNTON ANDREWS KURTH LLP
                                    50 California Street, Suite 1700
                           10
                                    San Francisco, CA 94111
                           11       Tel.: (415) 975-3700
                                    Fax: (415) 975-3701
                           12
                                    Edward T. Colbert
                           13       (ecolbert@huntonak.com)
                                    Erik C. Kane
                           14
                                    (ekane@huntonak.com)
                           15       William M. Merone
                                    (wmerone@huntonak.com)
                           16       HUNTON ANDREWS KURTH LLP
                                    2200 Pennsylvania Avenue, N.W.
                           17       Washington, D.C. 20037
                                    Tel.: (202) 955-1500
                           18
                                    Fax: (202) 778-2201
                           19       Counsel for Constellation Brands U.S. Operations, Inc.

                           20
                                    DATED: September 30, 2020                   BUCHALTER
                           21                                                   A Professional Corporation
                           22

                           23                                                   By: /s/ Amara Getzell
                           24

                           25

                           26

                           27

                           28
                                    BN 40636812v1
      BUCHALTER                     CERTIFICATE OF SERVICE
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO
